 

 

 

 

  

 

  
 

 

 

 

 

 

 

   

 

 

C&sd 2:49-dv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 1 of 10}:
| KAGELLAW | :
. A Professional Corporation 7
foi _ 1801 Century Park East, Suite 1201 7
Los Angeles, CA 90067: 2
_ TELEPHONE: (310) 860-9975 L
| | E-MAIL: dkagel@earthlink net moun
| January 8, 2018 ou
Nyhan Van-Tuyl | e moda
NVanthuyl@gmail.com B nou
Dear Mr. Van-Tuyl; |
This firm acts as counsel to David Saffron, We Understand that you will is
be depositi ng bitcoin and other forms of crypt@currency with Mr. u
Saffron which hel will be investing on your behalf, He has agreed to B
return your avegtment to you together with a profit. In order to assure
a vat your! deposit will be returned in the event that Mr. Saffron is unable’
br unwilling to do go He has deposited at least one thousand bitcoin ina’
wallet to which he hag given us access. He has agreed to at all times Do
maintain the deppsit ih the wallet and give this firm unrestricted access |
ro it. Ifyou have ot received the return of your deposit from Mr. Saffron,
‘oll owing ten business days’ notice to him wit /® Copy to us, upon five uy
ousingss days’ notice fo us we will return your deposit from the ,
efarementioned wallet. 1
ou agreg to copy us on all written commu nication between you and Mr.
(ron and to advise Us of the contents of all vetbal communications |
etween the two of you. H
Very truly yours, | : oy
ft ; aw, a Professiopal Corporation

 

 

1 7

ds i

7 p

a a 2

nt 4 j
i ‘i % ;
j 7 i: }

H

 

 

 

 

 

 

 

 

 

y VX
Devi L.
-
|
i

 

SDKD-Tuy!-0000000006 P.0001
hS@ 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 2 of 101,

KAGEL LAW
i AProfegsional Corporation
801 Century Park East, Suite 1204
Los Angeles, CA 90067 .
TELEPHONE: (310) 860-9975 7
E-MAIL: dkagel@earthiink net

wonky,

po January 10, 2018
rank Calabro, Jr.
jrankiecalabrojr@gmail.com

 

Dear Mr. Calabro;

 

 

 

 

 

This firm acts as counsel to David Saffron. We understand that you will |
be depositing bitcojn and other forms of cryptocurrency with Mr, H
baffron which he vil be investing on your behalf. He has agreed to
return your inves

 

ent to you together with a profit. In order to assute : 2
hat your deposit will be returned in the event that Mr. Saffron is unable:

br unwilling to do so he has deposited at least one thousand bitcoin in a a
wallet to which he has given us access. He has agreed to at all times a
naintain the deposjt in the wallet and give this firm unrestricted access ©
iott If you have rot received the return of your deposit from Mr. Saffron,
f ollowing'ten business days’ notice to him with a copy to us, upon five |
okeme days’ noti¢e to us we will retu rn your deposit from the

 

 

   
     
 

  
 

fe
yy
£ Z i

aforementioned wallet.

ee fi

of agree to copy, us on all written communication between you and Mr, |
jaffron and to advise us of the contents of all verbal communications
|. the two of you.

 

Vetly truly yours. [
ae

Hagel Law, a Professional Corporation

David L. Kagel ( :

 

 

 

 

 

 

 

 

 

 

 

 

 

SDKD-Calabro-0000000018 P.0001
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 3 of 101

Exhibit 15 - Transcript of Preston Sterling Kerr Testimony
Under Oath
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 4 of 101

Saffron, David G; Kagel, David

Kerr, Sterling 03/27/2019

3/27/2019 9:20 AM

Condensed Transcript
Prepared by:

George Malas
CFTC

Monday, September 23, 2019

 
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 5 of 101

 

 

 

 

 

Page 1 Page 3
1 1
) 2
2 ) 3
)
3 ) 4 EXAMINATION INDEX
) 5
4 INRE: DAVID G. SAFFRON and) EXAMINATION BY: PAGE NO.
DAVID L. KAGEL ) 6
5
7 MR. MULREANY 4
6 ) 8 MR. MARSH 207
) 9
i ) 10 K<<<<< >>>>>>
9 11
140 12
11 13 EXHIBIT INDEX
12 EXAMINATION UNDER OATH OF P. STERLING KERR 14
13 VOLUME |
44 Taken on Wednesday, March 27, 2019 EXHIBIT NO. DESCRIPTION PAGE NO.
15 By a Certified Court Reporter 15
16 At 9:20 a.m. 16
17 At 501 Las Vegas Boulevard South 17 (All Exhibits Retained by Counsel for CFTC)
18 Las Vegas, Nevada 18
19
21 20 <<<<<< >>>>>>
22 Reported by: Wendy Sara Honable, CCR No. 875 21
Nevada CSR No. 875 22
23 California CSR No. 13186 23
Washington CCR No. 2267
24 Utah CCR No. 7357039-7801 24
25 25
Page 2 Page 4
5 1 PROCEEDINGS
3 2 (Counsel stipulated to waive
4 APPEARANCES 3 the reporter requirements
5
6 For the Commodity Futures Trading Commission: 4 under Rule 30(b)(4).)
7 Timothy J. Mulreany 5 (Witness sworn.)
George H. Malas 6
8 Division of Enforcement 7 P. STERLING KERR
1155 21st Street Northwest _ ’
9 Washington, DC 20581 8 having been first duly sworn, was
202.418.5000 9 examined and testified as follows:
10 202.818.3129 Fax 10
tmulreany@cftc.gov
11 gmalas@cftc.gov 11
12 For the Deponent: 12 EXAMINATION
30 ponen 13 BY MR. MULREANY:
Russell E. Marsh 14 Q. Could you please state your full name for
14 Wright Marsh & Levy ‘
300 South Fourth Street 15 the record, sir. ; ,
15 Suite 701 16 A. My full name is Preston Sterling Kerr.
Las Vegas, Nevada 89101 -|17 Q. And what's your home address?
"6 702.982.4004 18 A. EN, Henderson,
russ@wnmllawiv.com
17 19 Nevada.
18 20 Q. Allright. Mr. Kerr, my name is Timothy
bs ecccce >>>>>> 21 Mulreany, and I'm a chief trial attorney at the
21 22 United States Commodity Futures Trading Commission.
a 23 If it's acceptable to you, I'm going to
24 24 refer to the United States Commodity Futures Trading
25 25 Commission as the CFDC.

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 1-4

 
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 6 of 101

 

 

 

 

Page 45 Page 47
1 were deposited into your personal Coinbase account? 1 (Exhibit Nos. 36 and 37 marked
2 A. I don't know offhand. | would have to go 2 for identification.)
3 through the records and total it up. | know 3
4 recently that | received two retainers from him. 4 MR. MULREANY: Let's go off the record at
5 Q. Okay. Do you recall those recently 5 10:12 while Mr. Kerr is reviewing that document.
6 received retainer amounts? 6 (Recess 10:12 to 10:13 a.m.)
7 A. Yeah. They were 5 Bitcoin each, so 7
8 roughly 19,000. 8
9 Q. Okay. While we're getting these together 9 MR. MULREANY: Back on the record at
10 -— and it's my fault, not George's — are you aware 10 10:13.
11 of any Instagram, Twitter, or phone applications, 11 THE WITNESS: So I know some from memory,
12 otherwise known as apps, utilized by Circle Society? _ | 12 which | have highlighted here, but | know he also
13 A. I'mnot. 13 paid his bills during the course of the fall and
14 Q. Okay. Sir, I'm going to show you what we 14 early -- of 2018 and 2019 via Bitcoin.
15 are going to identify as Exhibit No. 36, and | will 15 So | know some of these transactions in
16 represent for the record that it's a copy of your 16 October, November, and December are probably from
17 Coinbase transaction history received by the CFTC 17 David. I’m guessing on -- the ones I'm guessing on,
18 pursuant to subpoena served upon Coinbase. 18 | will put an X by, because that looks like what the
19 And | will further note that we received 19 bill amount was, and just the timing of it because
20 that as part of your voluntary corporation with the 20 they send bills out the first week.
21 CFTC as well. 21
22 Have you seen that before, sir? 22 EXAMINATION (Continuing)
23. =A. ~Ihave. 23 BY MR. MULREANY:
24 Q. For the record, that's a four-page 24 Q. Ofthe month?
25 document; is that correct? 25 A. Yeah.
Page 46 Page 48
1 A. Yes. 1 Q. And when you say "David," for the record,
2 Q._ If! were to hand you a highlighter, 2 you're referring to Mr. Saffron?
3 could you highlight those transactions that are 3 A. Correct.
4 associated with Mr. Saffron? 4 Q. Okay. Thank you, sir.
5 A. I'mgoing to highlight what | recall from 5 MR. MULREANY: For the record, Mr. Kerr
6 my memory. 6 has handed me what's been marked as Exhibit 36,
7 QQ. That's alll can ask. | also have, for 7 which he has been kind enough to highlight certain
8 the record, which we received just recently, a 8 transactions. If we can go through them.
9 spreadsheet which contains notations and hash 9 For the record, there's a transaction of
10 transaction numbers from Coinbase that were not 10 5 Bitcoin --
11 supplied in the original production. 11 BY MR. MULREANY:
12 For the record, I'm going to provide a {2 Q. And just so our record's clear, when the
13 copy to your counsel -- 13 document refers to "BTC," that's an acronym for
14 MR. MULREANY: - which you can keep, 14 Bitcoin; is that correct; sir?
15 Mr. Marsh, because we indicated to you that we would | 15 A. Correct.
16 provide you with the documents that we received from | 16 Q. All right. And so dated March 8th, 2019,
17 Coinbase, and that is one of the documents we 17 there's 5 Bitcoins you received; is that correct?
18 received from Coinbase. 18 A. Correct.
19 MR. MARSH: | have it as well. 19 Q. Okay. And on February 27, 2019, you also
20 MR. MULREANY: Oh, you have it? 20 received 5 Bitcoins; is that correct?
21 MR. MARSH: | think | have it in a larger 21 A. Correct.
22 version, though. 22 Q. Okay. And each of those transactions
23 MR. MULREANY: For the record, the 23 were worth approximately $19,000; is that correct?
24 detailed transaction data has been marked as Exhibit |24 A. That's right.
25 37. 25 Q. Okay. There is also a highlighted entry

 

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 45 - 48
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 7 of 101

 

WF

 

 

 

Page 49 Page 51
1 on September 5, 2018, in which you received just 1 of Exhibit 36 that's been highlighted; is that
2 over 0.2 Bitcoins; is that correct? 2 correct?
3. A. Correct. 3 A. However, | -- for the record, there may
4  Q. Okay. 4 be more transactions than that. Those are the one
5 A._I think that corresponds with the fee 5 that I'm fairly certain of or know for sure, like
6 that | charged to set up the corporation Circle 6 the two 5 coin ones that were just recent that were
7 Society Corp. 7 in my Coinbase account, which, by the way, just so
8 QQ. And then you have a number of 8 it's clear, | have one Coinbase account, and | use
9 transactions. highlighted, of which you are unsure if 9 it -- and it's in conjunction with my own personal
10 they are associated with Mr. Saffron; is that 10 things.
11 correct? 11 But it's also the same account | use for
12 A. Yeah. There actually could be more -- 12 business-related transactions. Since it's a new
13. Q. Okay. 13 thing and it's -- you know, at the end of the day,
14 A. -Bitcoin transfers, but.! know that -~- 14 nota lot of revenue is generated through that.
15 my understanding is, is that when we would send out | 15 Q. When you receive Bitcoin from a client
16 a bill, he could review it in the portal, and he 16 into your personal Coinbase account for unearned
17 would pay it via Bitcoin billed via Bitcoin, and so 17 fees, when those fees are earned, how do you --
18 I've highlighted and put an X next to the ones that 18 what's the disposition of the funds in your Coinbas¢
19 I think are payments against a fee. 19 account?
20 QQ. Okay. So on Page 2 of 4 of Exhibit 36, a 20 A. Sosometimes it is the -- let's put it
21 transaction dated December 7, 2018, there's a-- you |21 this way: The Coinbase account is connected to a
22 received just over 0.8 Bitcoin; is that correct? 22 Chase Bank account that | have, so | can take the
23. +A. Based on that record, yes, | think that's 23 Bitcoin and convert it into US dollars and then
24 correct. 24 write it a check and bring that back into the firm's
25 QQ. And then there's a second transaction on 25 general account.
Page 50 Page 52
1 Page 2 of 4 of Exhibit 36 dated November 9, 2018, in 1 | -- | have not done that in very many
2 which you received just over 0.6 Bitcoin; is that 2 cases. | think there's a few times that I've done
3 correct? 3 that. | do have a recollection of one time with
4 A. Correct. 4 Mr. Saffron, because | had to pay for inspections on
5 QQ. And there's a third transaction on Page 2 5 a house that he was interested in buying, and that's
6 of 4 of Exhibit 36 dated September 10, 2018, for 6 what he had retained my firm to do.
7 just over 0.7 Bitcoin; is that correct? 7 And so | was providing -- | was paying
8 A. Ithink so. 8 the inspectors that were doing it, like the home
9 QQ. There's a fourth on Page 3 of 4 dated 9 inspectors, from those funds, and he had paid the
10 June 15, 2018, in which you received 0.4 Bitcoin; is 10 firm through the Coinbase account in Bitcoin.
11 that correct? 11. Q. Let me see if | can break that down a
12 A. Yes, but 0.4 ~ | think 0.2 of that was 12 little bit.
13 Bitcoin that | had sent to David, and then ! think 13 Saffron deposits Bitcoin into your
14 within half an hour he sent back that amount, so it 14 personal Coinbase account, correct?
15 doubled the amount of coin that | sent him. 15 A. Yeah. Like I said, it's my personal
16 Q. Okay. And that all took place on June 16 account, but I'm also the sole owner of the Law
17 15, 2018? 17 Offices of P. Sterling Kerr, Professional
18 A. Yes. 18 Corporation, and so, yes.
19 QQ. Okay. And that's reflected in the 19 Q. The Law Offices of P. Sterling Kerr,
20 immediately preceding transaction in which it 20 Professional Corporation is a professional
21 indicates that, on 6/15/2018, you sent Bitcoin to a 21 corporation, correct?
22 wallet with the last four digits kR8S 0.2 Bitcoin; 22 A. Correct.
23 ‘is that correct? 23 Q.  Itis alegal entity recognized by the
24 #«#3A. Yes. 24 State of Nevada, correct?
25 Q. Okay. And there's nothing on Page 4 of 4 25 A. Correct.

 

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 49 - 52
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 8 of 101

 

 

 

 

 

Page 57 Page 59
1 A. | don't know. | don't think it has, but 1 introduced themselves, actually.
2 it's -- | mean, it's possible. 2  Q. And do you recall what you talked about
3.  Q. Why would you think it has not? 3 with Mr. Saffron at that initial meeting?
4 A. ‘Idon't know. | would assume that there 4 A. They -- yeah. There was just a general
5 would have been some discussion between my firm and} 5 discussion. He was talking about what he did, that
6 a CPA regarding tax paperwork or corporate paperwork | 6 he was a - you know, a genius when it came to
7 for the return. 7 mathematics and computer programming and that he had
8 Q. Okay. Who is David Gilbert Saffron? 8 created some algorithms that he called bots.
9 A. He's an Australian citizen, and he's a 9 Q. B-o-+-s?
10 man. 10 A. Yeah, I'm assuming, robot, bots.
11 Q. Okay. How is it you came to meet or be 11 And that these bots would generate trades
12 associated with Mr. Saffron? 12 at, you know, lightning speed on the various
13 A. Sol have two clients -- a gentleman 13 exchanges and that by making trades so quickly
14 named Brian Johnson and another client named Justin | 14 through these bots that he was able to take an
15 Baraglia -- who hired my law firm to help them set 15 amount of Bitcoin and multiply it exceedingly
16 up some business entities. 16 quickly.
17 And in the course of my representation, 17 QQ. Did Mr. Saffron provide you with any
18 they indicated to me that they had met this person 18 websites to review or documents to review at that
19 who was trading Bitcoin and making phenomenal 19 time?
20 returns and they wanted to do business with him, and |20. A. They probably showed me a website called
21 they wanted me to meet him. 21 Omicron.
22 And so they asked if the next time they 22  Q. And that would be for Omicron Trust; is
23 were up from California they could meet in my office 23 that correct?
24 and invite Mr. Saffron to come. | said that would 24 =A. ‘Ithink so.
25 be fine. ‘ 25  Q. That website is no longer active; is that
Page 58 Page 60
1 Q. Do you recall when that conversation took 1 correct?
2 place? 2 A. | don't know.
3. A.__ I'm guessing in May of 2018. 3 Q. When's the last time you reviewed that
4 Q. Okay. And did there come a time when you 4 website?
5 met Mr. Saffron at your office? 5 A. Maybe July or August of 2018.
6 A. Idid. 6 Q. Did you have anything to do with the
7 Q. And do you recall what date that was? 7 formation of Omicron Trust?
8 A. Not specifically, but it would be 8 A. No.
9 sometime in May, | believe. 9 Q. So after your initial meeting and
10 Q. Of 20187 10 Mr. Saffron's description of himself as a genius and
11 A. Yes. 11 creator of algorithmic bots, what, if anything,
12 Q. And can you describe the circumstances 12 happened?
13 surrounding your initial introduction and meeting 13 A. _ | think that was it, and | think maybe a
14 with Mr. Saffron purportedly in May of 2018? 14 week or so later, Justin and Brian came --
15 A. Yeah. So these two clients were planning 15 Q. Mr. Johnson and Mr. Baraglia?
16 on doing business with him, and I think they wanted 16 A. Right.
17 me to talk to this guy and vet him somewhat. 17 And asked me to help them figure out a
18 So he showed up at my office with Justin 18 way that they could do business with Mr. Saffron,
19 and Brian, and he had like five security guards with 19 and | proposed to them doing a hedge fund where
20 him. So they came into my office and we had a 20 Saffron would not be the one out soliciting and that
21 meeting. 21 any investors would be accredited investors through
22 Q. Okay. Do you recall the names of any of 22 a fund and that those guys would get their licenses
23 the security guards Mr. Saffron had accompanying him | 23 as registered investment advisers and that if they
24 to your initial meeting? 24 solicited someone who wanted to be in the
25 A. Idon't. | don't know that they 25 cryptocurrency fund that — potentially that would

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 57 - 60
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 9 of 101

 

 

 

 

Page 61 Page 63
1 be a legal way of doing it. 1 A. In that first meeting, he was not a
2 And the fund could have an investment 2 client.
3 adviser contract with Saffron where he would trade 3  Q,. Okay. And at the time you had your
4 on behalf of the fund rather than on behalf of 4 initial meeting and discussion with Mr. Saffron at
5 numerous individuals. 5 your office in -- is it Henderson, Nevada?
6 Because they were -- Mr. Johnson and 6 A. Yes.
7 Mr. Baraglia had friends and associates that they 7 Q. Did Mr. Saffron merely describe his
8 wanted to bring in and be able to, obviously, make 8 business activities, or did he show you documents?
9 money and make returns for through using 9 A. He just described it. There wasn't any
10 Mr. Saffron's algorithms. 10 documents. It was really informal, and, again, it
11 Q. Prior to that discussion, had you ever 11 was all those other people were in the conference
12 set up such a business structure? {2 room.
13. A. Ihad done non-offshore deals, you know, 13 Q._ And in that initial meeting in May of
14 where we have a private placement memorandum that's] 14 2018 at your law office in Henderson, Nevada, did
15 generated. Typically, my firm doesn't do that. We 15 Mr. Saffron indicate to you that he had been
16 typically don't create the private placement 16 soliciting customers in the past, prior to that
17 memorandum. 17 meeting?
18 That's kind of outside of what | want to 18 A. | don't think he said it that way, but,
19 do, and it has a lot of liability that goes along 19 you know, they -- he clearly indicated that there
20 with it, but over the years, | have reviewed several 20 was a website, and | think they showed me the
21 for clients and helped them structure and do regular 21 website.
22 filings with the SEC. 22 It had different programs. You could,
23 Q. How many SEC Rule 506(c) Regulation D 23 you know, sign up for a program that was like a
24 filings have you done in the past? , 24 30-day program that would double your money, or 45
25 A. Where I've actually been the one that has 25 days, you would get -- you know, put in 10 coin and
Page 62 . Page 64
1 done the filing? 1 get 30 coin back within a certain time period.
2 Q. Yes, sir. 2 And I'm just giving you examples from --
3 A. Probably not many. | would guess maybe 3 roughly from memory. | don't know exactly what the
4 in 30 -- or 28 years, maybe three -- 4 plans were, but my discussion - or | take that
5 Q. Okay. 5 back.
6 A. -- but there are often times where the 6 My thought was that that would create a
7 attorney is not involved in that at all. The client 7 bunch of liability for Mr. Baraglia and Mr. Johnson
8 does it, does the filing themselves, and, you know, 8 if they brought clients to David Saffron and had
9 they just come to the counsel for advice, which | 9 them invest through his website.
10 would guess | have done that several times over the 10 Q. Did Mr. Saffron indicate to you at that
11 years. 11 initial meeting that Mr. Johnson or Mr. Baraglia
12 Q. Why were you concerned that no 12 would receive a referral fee for any customers they
13 solicitations take place? 13 brought to Mr. Saffron to trade Bitcoin on their
14 A. Well, | mean, from what they were 14 behalf?
15 explaining to me and after meeting with Saffron, | 15 A. Yeah. There was a referral fee payable
16 thought that he had a pretty big liability issue. 16 of 20 percent, | believe.
17. Q. Why would you think that? 17 Q. And just so | understand that, when you
18 A. Because, as | understood it, he was 18 say "20 percent,” it would be a referral fee of 20
19 soliciting clients that were giving him Bitcoin that - 19 percent of any amount, no matter the amount, that
20 he was trading and guaranteeing or -- in fact, he 20 they brought in to Mr. Saffron to trade, correct?
21 was guaranteeing a return. 21 A. | believe so, yeah.
22 Q. And if | can break that response down, so 22 Q. So if they brought in a customer or
23 at the time you had this discussion in or about May 23 client who traded 10 Bitcoin, Mr. Johnson and/or
24 of 2018, Mr. Saffron was not yet a client of 24 Mr. Baraglia would receive 2 Bitcoin as their 20
25 yourself or your firm, correct? 25 percent referral fee, correct?

 

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

‘Pages 61 - 64
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 10 of 101

 

Page 65

Page 67

 

 

 

1 A. Yeah. However, | get the sense from just 1 States; is that correct?

2 recalling that meeting and from other discussions | 2 ~~ =A. I don't know. | don't know how that went

3 had with Brian and Justin that they actually maybe 3. down. { wasn't privy.

4 would not get the 20 percent, but it would be held 4 Q. Okay. You would expect that to be the

5 by Mr. Saffron and rolled over. 5 case, given that they are residents of the United

6 So they would have an account with 6 States; is that correct?

7 Saffron, too, and so if they brought in 10 Bitcoin 7 A. Yeah. The part that | was not privy to

8 from a customer and got 2 Bitcoin as a commission, 8 was how it went down in terms of solicitation. Did

9 the 2 Bitcoin commission or referral fee, or 9 Saffron reach out to them? Did they reach out to
10 whatever it was, would go into their account with 10 Saffron?

11 Saffron. 11 Because you have to understand -- and |
12 Q. Was Mr. Saffron creating accounts for 12 think you guys do since you're in the business of
13 clients, based upon your initial meeting? 13 regulating Bitcoin ~ it's a really small community
14 Was that your understanding of what he 14 of people.
15 was doing? 15 It seems like everybody knows everybody
16 A. | mean, | don't know how to answer that 16 else, and I think that's maybe how they were
17 because | don’t know exactly what he was doing. | 17 connected with Saffron.
18 just -- based on that initial meeting, | understood 18 MR. MALAS: Do you recall when,
19 that people would go to the website and sign up. 19 approximately, Mr. Johnson and Mr. Baraglia met
20 Q. The Omicron Trust website? 20 Mr. Saffron initially?
21 A. Correct. 21 THE WITNESS: | don't know, but, as |
22 And that if Justin or Brian had referred 22 said, my connection with the whole business would
23 them and advised David as such, that they would get | 23 have occurred in May, so | would guess it would have
24 acommission or some finder's fee. 24 been before then.
25 Q. AndI guess I'm being a little thick. 25 MR. MALAS: Do you think it was six
Page 66 Page 68

1 Were Mr. Johnson and/or Mr. Baraglia 1 months prior to that? More than six months?

2 clients of Mr. Saffron as of this initial meeting at 2 THE WITNESS: | don't know, honestly.

3 your law office in May of 2018? 3 BY MR. MULREANY:

4 A. Imean, they could have been. | don't 4  Q. Howlong has Mr. Johnson been your

5 know for sure. | don't recall. 5 client?

6 Q. Atany time, were they clients of 6 A. Since maybe April or May of 2018. They

7 Mr. Saffron? 7 came to me first, and then | know that — I'm pretty

8 A. Yes. 8 sure that | met Saffron sometime in May, so --

9 Q. Okay. How do you know that? 9  Q. Okay. And Mr. Baraglia, he's also been a
10 A. Well, my clients advised me. 10 client of yours since April or May of 2018; is that
11 Q. Okay. At some point in time, Mr. Johnson | 11 correct?

12 and Mr. Baraglia advised you that they were clients 12 A. Yeah. They hired me to set up a company
13 of Mr. Saffron? 13 called Meta-Tech.

14 A. Correct. 14 MR. MULREANY: Okay. And that's

15 Q. And they had provided Mr. Saffron Bitcoin | 15 M-e-t-a-T-e-c-h.

16 to trade, correct? 16 BY MR. MULREANY:

17 A. Yes. 17 Q. What -- based upon the initial meeting

18 Q. And Mr. Johnson is a US citizen; is that 18 you had with Mr. Saffron before he was your client
19 correct? . 19 in May of 2018, what was your understanding of how
20 A. Yes. 20 he would trade Bitcoin on behalf of his clients?

21 Q. And Mr. Baraglia is a US citizen; is that 21 A. Through these bots that he created, these
22 correct? 22 algorithms.

23. A. Correct. 23. Q. Okay. So the algorithms would

24 Q. And they were solicited by Mr. Saffron 24 mechanically place trades.

25 while they were located somewhere in the United | 25 Where were the trades placed?

 

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 65 - 68
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 11 of 101

 

 

 

 

Page 77 Page 79
1 Q. Yes, sir. 1 MR. MARSH: Yeah.
2 A. Ilean— 2 MR. MULREANY: Thank you.
3. Q. Okay. 3 BY MR. MULREANY:
4 A. --but!do want to explain, because | 4 Q. Have you ever been a customer of
5 think we're going way far afield - and you need to 5 Mr. Saffron?
6 understand - that this potential to set up this 6 A. Yes, | have.
7 fund and work with Saffron never came to fruition. 7 Q. Okay. Could you describe that, please?
8 Although the fund was set up, it was set 8 A. [think t invested with him like 1 or 1
9 up for Justin, and David was no longer -- has not 9 and a half Bitcoin that | had in his Omicron
10 been a part of that since probably two weeks after 10 website, and then there's also one client that |
11 we signed this May 18th agreement. 11 have, a gentleman named Michael Alexander, who --
12 QQ. Whyis that? 12 Mr. Alexander met Mr. Saffron with me at a breakfast
13 A. Because Justin and Brian didn't feel 13 meeting, and Mr. Alexander wanted to put coin of his
14 comfortable doing business with David because he had | 14 own with Mr. Saffron and have Mr. Saffron trade it.
15 made promises to them, | think, about a return on 15 So there's a Coinbase record of $300,000,
16 coin they invested with him, and it didn't come to 16 roughly, whatever the coin amount -- | think it was
17 fruition. 17 50 Bitcoin -- going into my Coinbase account from
18 So they lost faith in him, and then they 18 Michael Alexander, and then that went out, |
19 actually bought -- they paid him back the legal 19 believe, the next day to David Saffron.
20 services fee that he paid to my law firm, and my law 20 Q. Okay. Let me break that down.
21 firm went forward and created the fund without 21 A. Yes.
22 Saffron involved. 22 Q. Do you recall the approximate date that
23 So he's not an officer or director. 23 you became a customer of Mr. Saffron?
24 There's no contracts with Saffron. He has nothing 24 A. (Examining documents.)
25 to do with that fund, Meta Proprietary Fund. 25 MR. MULREANY: For the record, Mr. Kerr
Page 78 Page 80
1 Q. Okay. When you say "coin," you're 1 is referring to Exhibit 36, which is his Coinbase
2 referring to Bitcoin? 2 account transaction history.
3. A. Correct. 3 THE WITNESS: So | would guess July 10th,
4 Q. And when you say "the retainer,” that's 4 | think.
5 the $100,000 retainer fee? 5 BY MR. MULREANY:
6 A. Correct. 6 Q. Of20187?
7 Q. How did Mr. Saffron initially pay that 7 A. Correct.
8 $100,000 retainer fee to your firm? 8 Q. Okay. Let's break that down before we
9 A. _ | think it was wired to our trust account 9 take a short break.
10 in cash. 10 For the record, Page 3 of 4 of Exhibit
11 Q. Could you provide your attorney with the 11 36, which has a Bates number at the bottom of
12 wire details for that transaction, please? 12 SDKD-COINBASE-10003, there are three separate July
13 A. | can, as long as there's no privilege 13 10, 2018 transactions noted.
14 issue. 14 Could you identify which one is
15 THE WITNESS: Is there a privilege issue? 15 associated with Mr. Saffron?
16 We will discuss it and we'll -- 16 A. On July 9, that 50 BTC that | received
17 BY MR. MULREANY: 17 was the Michael Alexander money --
18 Q. Yeah. To the extent that anything I'm 18 Q. Okay.
19 asking you to testify about today or, more to the 19 A. --and July 10th, there'stwo .
20 point, any documents that I've asked you to provide, 20 transactions.
21 | would ask that Mr. Marsh provide a privilege log, 21 Q. The first one for approximately 0.2
22 to the extent he feels the privilege log is 22 Bitcoin, the second one for approximately 49.8
23 appropriate, and that any documents will be withheld 23 Bitcoin, for a total of 50 Bitcoin were sent from
24 pursuant to the claimed privilege. 24 your Bitcoin wallet to a wallet ending in RHZp; is
25 Is that acceptable? 25 that correct?

 

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 77 - 80
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 12 of 101

 

 

 

Page 81 Page 83
1 A. Correct. 1 Mr. Alexander's participation in Mr. Saffron's
2 Q. And to your knowledge, that's a wallet 2 trading program?
3 owned or controlled by David Gilbert Saffron, 3 A. | don't know if he was aware that |
4 correct? 4 received it, but he was aware that a referral fee
5 A. Correct. 5 would be paid because, as | indicated, | met Michael
6 And then the next day, 7/10, you see that 6 Alexander and David Saffron at a breakfast meeting
7 | received 10 Bitcoin. 7 either that day, July 10th, or the day before.
8 Q. Yes, sir. 8 And the purpose of that meeting was for
9 A. So Saffron transferred 10 Bitcoin to me 9 me to have Michael, who Michael Alexander's a
10 saying that that was my commission for Michael 10 longtime client of mine, for 20-plus years, who's
11 Alexander's investment. So | said, Well, all right. 11 involved in this industry.
12 I'll send that back to you. So! sent him back the {2 He knows a lot about it. | invited him
13 10, plus, it looks like, 1 coin -- maybe 1.4 coin of 13 to have breakfast with Saffron so he could vet him
14 my own. 14 for me, see whether or not he thought he was real
15 Q. Okay. And just so our record's clear, 15 based on the way he talked and explained about the
16 you received Bitcoin on -- referring to Exhibit 36, 16 coin and all of this.
17 Page 3 of 4 ending in Bates Number 1003, in the 17 And Saffron explained his program and
18 middle of the page there's a notation on July 10, 18 that he paid referral fees to — and Michael was
19 2018, which you received Bitcoin in the total amount 19 impressed enough to put 300 grand with him, so --
20 of 10 Bitcoin; is that correct? 20 Q. Okay.
21 A. Right. 21 A. He was reasonably impressed. So that was
22 Q. And the very next day, on July 11, 2018, 22 discussed. | don't know if ! told Michael |
23 you sent approximately 11 Bitcoin to a wallet ending 23 received 10 into my Bitcoin account, but he knew
24 in TkAn; is that correct? 24 that there would have been a commission paid.
25 A. Yes, based on these records. 25 Q. Okay. You were a client of Mr. Saffron's
Page 82 Page 84
1 Q. And it's your testimony that that Bitcoin 1: on June 15, 2018, correct?
2 wallet is owned or controlled by David Saffron? 2 A. June 15? | don't think so. | wouldn't
3 A. | believe so, yes. 3 characterize it that way.
4 Q. So you invested the 10 Bitcoin you 4 Q. We will get into it in detail based upon
5 received from Mr. Saffron as a referral fee on July 5 your June 15, 2018 correspondence that's been marked
6 10, 2018, along with an additional 1 Bitcoin you 6 as Exhibit 4 that we have yet to go over.
7 already held, for a total of 11 Bitcoin that you 7 But am | correct generally in
8 sent to Mr. Saffron, correct? 8 understanding that on June — on or about June 15 or
9 A. Yeah. And | actually was surprised to 9 possibly before June 15, 2018, as part of a test you
10 receive the 10 Bitcoin in my own wallet because | 10 conducted of Mr. Saffron's trading program, you sent
11 don't think that's how he typically did it - 11 Mr. Saffron 0.2 Bitcoin and he purportedly executed
12 Q. Okay. 12 trades on that 0.2 Bitcoin and, later that same day,
13 A. -- but | think he was trying to induce me 13 deposited 0.4 Bitcoin into your Coinbase account,
14 to go out and hustle clients for him. 14 correct?
15 Q. Okay. Was Mr. Alexander aware that you 15. A. Yes.
16 received a referral fee from Mr. Bitcoin (sic) for 16 Q. Okay. You never returned the 0.2 Bitcoin
17 Mr. Alexander's participation in Mr. Saffron's 17 you received in excess of your initial 0.2
18 trading - 18 Bitcoin --
19 MR. MARSH: Counsel, you need to rephrase 19 A. No.
20 that. You said "Mr. Bitcoin." 20 Q._ -- deposit to Mr. Saffron, correct?
21 MR. MULREANY: I'm sorry. Let me 21 A. That's correct.
22 rephrase that. | apologize. Thank you, Counsel. 22 Q. Okay. So am | correct in understanding,
23 BY MR. MULREANY: 23 therefore, that you -- your customer, Mr. Saffron,
24 Q. Was Mr. Alexander aware that you had 24 on June 15 - on or about June 15, 2018? (sic)
25 received a referral fee from Mr. Saffron for 25 A. I don't think that's a correct

 

 

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 81 - 84
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 13 of 101

 

 

 

Page 113 Page 115
1 BY MR. MULREANY: 1 test this.
2 Q. Okay. Do you know why it's called 2 Q. Well, what I'm trying to get is,
3 "Vensoft Irrevocable Trust"? 3 mechanically, what did you do? You're sitting there
4 A. Idon't. 4 with Mr. Saffron. You got a website open.
5 Q. Okay. | wanted to circle back around to 5 Then what?
6 some of your prior testimony prior to the lunch 6 A. Actually, | think | handed him my phone
7 break. 7 with my Coinbase account open, and he did the
8 You indicated that Mr. Johnson and 8 transfer.
9 Mr. Baraglia, who are -- who have been clients of | 9 Q. Mr. Saffron did?
10 yours, were also individuals who were clients of 10 A. Uh-huh.
11 Mr. Saffron; is that correct? 11 Q. Is that a "yes"?
12 A. Yes. 12 A. Yes.
13 Q. Okay. And do you know the total amount | 13 Q. And did you hand Mr. Saffron your phone
14 of Bitcoin that they transferred to Mr. Saffron's 14 and he effected the transfer?
15 ownership and control as part of his solicitation 15 <A. Correct.
16 for binary option trading? 16 Q. Do you know mechanically what he was
17 A. No. It would have been before | 17 doing or did he describe to you what he was doing?
18 represented any of them. 18 A. | assumed that he was transferring it to
19 Q. Okay. Did they ever indicate to you that | 19 a wallet that was under his control.
20 Mr. Saffron paid them the promised returns -- that | 20 Q. Are you aware that Mr. Saffron's Coinbase
21 being 300 percent return -- in three weeks? 21 account shows zero transaction history?
22 A. No. 22 A. Well, | don't have any knowledge about
23 Q. Okay. Did they ever indicate to you that |23 any of that. | don't know what it would show. |
24 he had failed to provide them with the promised {24 don't know if that's his only account.
25 returns? 25 Q. When you transferred 0.2 Bitcoin to a
Page 114 Page 116
1 A. I think they indicated partial payment. 1 wallet controlled by Mr. Saffron on June 15 of 2018
2 QQ. Okay. Were they supposed to -- "they" 2 did -- were you aware of how that wallet was held a
3 being Mr. Johnson and Mr. Baraglia. 3 where it was held?
4 Were they ever supposed to have received 4 A. | --all | know is | assumed it was under
5 referral fees from Mr. Saffron for referring other 5 his control, David Saffron's control.
6 clients to Mr. Saffron? 6 Q. Okay. But you didn't know if it was a
7 A. Fmsure, in that initial meeting in my 7 wallet?
8 office when I met Saffron for the first time, there 8 A. | don't know if it was Coinbase,
9 was a discussion about that. 9 whatever -- whatever wallet. There are a number o
10  Q.. That being that he owed them referral 10 them.
11 fees? 11 Q. Okay. Can you describe the difference
12 A. Not that he owed them, but that - to the 42 between a hot wallet and a cold wallet?
13 extent that somebody brought an investor or another 13 A. Ahot wallet would be in an online
14 person into the Omicron website, that they would get | 14 application, like Coinbase, where you could see it
15 areferral fee. 15 and immediately effectuate a transfer.
16 Q. Okay. When you decided to invest in the 16 A cold wallet would be where you've got
17 Omicron Trust, can you tell me how you did it? 17 Bitcoin and | guess that has a unique address or a
18 Did you visit the Web page? 18 unique hash or something like that, and it has a key
19 A. I think! was actually sitting in a hotel 19 for it.
20 room with Saffron, and | had some -- ! had like 1 20 And you can transfer that to a USB, and
21 and a half Bitcoin of my own coin that | had paid US 21 it's cold meaning it's not online, so that it can't
22 dollars for back when | opened that Coinbase account {22 be hacked or -- | mean, you can transport it with a
23 and | — 23 USB stick.
24 Q. Okay. 24 Q. Are you aware if Mr. Saffron holds any
25 A. - forme, it was just like, Hey, let's 25 cold wallets?

 

 

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 113 - 116
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 14 of 101

 

 

 

 

Page 121 Page 123
1 was? 4 Q. Mr. Saffron?
2 A. Well, | think there was a lawsuit filed, 2 A. Correct.
3 which | think came down around the same time as that | 3 MR. MALAS: You mentioned Gemini.
4 telephone call to me, and I think he got my phone 4 And what was the other entity?
5 number from -- because it came on my cell phone. 5 THE WITNESS: KuCoin.
6 | think he got it from Michael Alexander 6 MR. MALAS: Can you spell that?
7 because Caramanis and Alexander know each other and 7 THE WITNESS: K-u-C-o-i-n. It's another
8 are friends. 8 exchange, | think, or -- yeah, it must be an
9 QQ. Are you aware of whether Mr. Alexander 9 exchange.
10 referred any other clients to Mr. Saffron? 10 MR. MALAS: Do you know if they're US
11. A. ‘I'mpretty sure he did not. 11 based or --
12. Q. Okay. Did he -- do you know if 12 THE WITNESS: They're in Singapore.
13 Mr. Alexander received the return he was promised 13 MR. MALAS: Okay.
14 from Mr. Saffron? 14 BY MR. MULREANY:
15 A. Hedid not; however, | do know he's still 15 Q. Do you know where Mr. Swan is located?
16 investing with David, so I'm not sure what their 16 A. | think he's in Texas. | don't think he
17 relationship is now. 17 works for him anymore. | think he quit.
18 §Q. Okay. And can you explain how it is that 18 Q. Do you know why he quit?
19 Mr. Alexander is continuing to invest after not 19 A. Ithink because he wasn't paying in the
20 receiving the promised returns? 20 fall because of the coin being frozen, and | think
21. ~=A._‘_I think his sense is that he's keeping 21 Jimmy Swan was kind of the face of some of the
22 the lines of communication open so that he can 22 investment people, and so | could tell from what he
23 potentially get -- recover that 15 coin. 23 -- he talked to me one time about it, and | could
24 Q. Okay. 24 tell he was stressed.
25 MR. MALAS: Do you know how much Bitcoin 25 Q. Let's -- we're going to show you a video
Page 122 Page 124
1 Mr. Alexander has invested since his initial 1 at this point in time.
2 investment of 50 Bitcoin? 2 A. Okay.
3 THE WITNESS: | don't. | don't think 3 Q. The court reporter's not going to
4 it's a great deal. | would guess it's probably less 4 transcribe the video because it's too difficult,
5 than 5 coin. 5 so-
6 MR. MALAS: Do you know when he would 6 MR. MULREANY: Why don't we go off the
7 have invested that approximately 5 Bitcoin? 7 record at 1:00.
8 THE WITNESS: Probably in the last 90 8 (Video playing.)
9 days, because | believe that all of Saffron's 9 (Discussion off the record.)
10 accounts were frozen from like September until 10
11 January, Gemini and KuCoin were all frozen. 11 MR. MULREANY: Okay. Back on the record
12 BY MR. MULREANY: ; 12 at 1:01.
13 Q. Do you know why they were frozen? 13 And right now, Mr. Kerr, we're going to
14. +A. Ast understand it from what was put on 14 show you a video that's approximately a minute long,
15 the website and from talking with that Jimmy Swan 15 and we're going to go off the record while the
16 guy, it was that the KuCoin and Gemini needed KYC on | 16 video's playing and then we will go back on when it
17 every transaction that had ever been done in those 17 terminates.
18 -- in David Saffron's accounts, and so they weren't 18 (Video playing.)
19 releasing coin until they got KYC. 19
20 Q. Do you know if they ever received the KYC 20 MR. MULREANY: Back on the record at
21 data? 21 1:03, and, for the record, that video is identified
22 A. I|don't know. | never was retained to be 22 as Exhibit 28.
23 involved in that and never was involved in it. | 23 BY MR. MULREANY:
24 asked him if he wanted me to do work on those 24 Q. Mr. Kerr, have you ever seen that video
25 matters to try and release the coin, and he said no. 25 before?

 

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 121 - 124
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 15 of 101

 

On On WN =

—
oOo oO

Page 145

Q. And what was the total amount of their —

A. No idea.

Q. Okay. Do you know the business purpose
of Meta-Tech Consultants, LLC, when it was formed?

A. I'mnot 100 percent sure what the
business purpose was.

Q. What was its main business?

A. I think they were going to do
cryptocurrency-related business; whether it was
consulting or whatever, I'm not sure of the exact

OOANODOAR WD =

=
oO

Page 147
A. (Examining documents.)
MR. MULREANY: For the record, the
witness is reviewing Exhibit 36.

THE WITNESS: You know, I'm not 100
percent sure, but it would have been one of these
early May transactions. There's a couple. I'm just
doing it trying to base it on what | did.

This one here, I'm fairly sure is theirs.

This is May 9th, 2018, for 1200 US dollars, 0.128
Bitcoin, because they had hired me to do the -

 

 

 

11 nature. 11 company, and that's typically what | charge, is 1200
12  Q. Did —to your knowledge, was -- has 12 bucks.
13 Justin Baraglia ever registered with the CFTC in any 13 BY MR. MULREANY:
14 capacity? 14. Q. Okay. When you drafted this opinion
15 A. No. 15 letter dated June 15, 2018, marked as Exhibit 31,
16 Q. To your knowledge, has Meta-Tech 16 why did you draft that?
17 Consultants, LLC, ever registered with the 17 +A. Justin and Brian wanted a third party to
18 Commission in any capacity? 18 goin and see and talk to Saffron about the trading
19 A. No. 19 platform and to give them comfort in what he was
20 Q. Okay. Who -- of the two individuals you 20 doing.
21 mentioned, Mr. Baraglia and Mr. Johnson, who was the 21 Q. But you weren't expressing any legal
22 managing member, or were they co-managing members? 22 opinions in this June 15, 2018 letter, correct?
23 ~=A._‘I think they were co-managing members. 23 A. Well, let me read it.
24 Q. Allright. You are the resident agent 24 Yeah. | don't think they're strictly
25 for Meta-Tech Consuttants, LLC? 25 legal opinions. | think they're fact opinions.
Page 146 Page 148
1 A. Currently. And also, currently, | have a 1 Q. Okay. Prior to drafting the June 15,
2 member interest in that company myself. 2 2018 opinion letter, can you tell me what your
3 Q. Okay. Did you pay anything for that 3 assigned tasks were?
4 membership? 4 A. I'm not sure | understand your question.
5 A. Maybe consideration for services 5 Q. Did Mr. Baraglia and/or Mr. Johnson sit
6 rendered. 6 you down and say, We want you to look at this, this
7 QQ. Soitwas a substitution for a legal fee? 7 and this, or was it more kind of a general, Talk to
8 A. Ithink so. And for potential future 8 Saffron and see what he's all about?
9 services, probably more than anything. 9 A. Yeah, it was general. | don't think
10 Q. Okay. Meta-Tech Consultants uses your 10 they -- | think they were relying on what he had
11 Henderson, Nevada, business address as its address, |11 said to them. | don't think he had shown them
12 correct? 12 anything except maybe some historical trades and
13. A. Itdoes, yeah. 13 maybe the website at that point.
14 Q. Okay. Do you ever receive any mail for 14 Q. Did you bill them for this letter,
15 Meta-Tech Consultants at your law office? 15 Mr. Baraglia and Mr. Johnson?
16 A. No. And as far as | understand, it's not 16 A. I'm assuming | would have because |
17 actively doing business. 17 probably spent a couple hours actually physically a
18 Q. When Meta-Tech Consultants paid you for 18 Saffron's hotel room looking at the computer.
19 legal services, how did they pay? 19 Q. And that was here in Las Vegas, Nevada?
20~=A.._‘(I think they paid by Bitcoin. 20 A. Yeah.
21 Q. And was that a deposit made into your — 21 Q. Did you bill Mr. Saffron for the creation
22 A. Into that Coinbase account. 22 of this letter?
23 Q. Coinbase account? Okay. 23 A. Probably.
24 Could you identify that transaction 24 Q._ Is there any way you could check to
25 referring to Exhibit 36? 25 determine if you, in fact, did bill any of those

7

t

 

 

[3/27/2019 9:20 AM} Kerr, Sterling 03/27/2019

Pages 145 - 148
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 16 of 101

 

ON oaoah WN —

a =k ok
NO- o ©

Page 149

three individuals or part or all of them?

A. Yeah. | mean, | can go back and look at
the billing and time records. | keep
contemporaneous time records.

Q.__ If you could do that and provide those to
your counsel, just so we can have an understanding
of if, when, and who was billed for this work.

A. Okay.

Q. Who was in charge of the day-to-day
operations of Meta-Tech Consultants in June of 2018?

A. It would have been Justin and/or Brian,
but | don't know that they had any day-to-day

Page 151

MR. MALAS: Mr. Kerr, just a couple
follow-up questions on Exhibit 31, which is the June
15th, 2008 letter addressed to Meta-Tech.

THE WITNESS: Right.

MR. MALAS: The first paragraph, the last
sentence reads, In such capacity, we have reviewed
certain documents, reports, and computer programs
and made general investigations with respect to the
following, and then lists five separate items.

Then the paragraph underneath that reads,
The information reviewed above was conducted in the
presence of consultant at consultant's hotel

 

 

 

 

13 operations at that point. It was -- we were still 13 accommodation, and goes on from there.
14 in the process of trying to create the fund, and 14 First, the consultant here is David
15 that took months to do. 15 Saffron; is that correct?
16 QQ. Have they ever had any employees? 16 THE WITNESS: Correct.
i7 A. No. 17 MR. MALAS: Okay. And it mentions, in
18 Q. Did they take this ~ show any income 18 these five items, that item one, there was a review
19 that may - or losses that may have been generated 19 of trading history and client spreadsheets for
20 by Meta-Tech through their personal federal income 20 several separate clients consultant.
21 tax returns? 21 Item two, review of demo trading history
22 A. | don't know that they have returns due 22 report dated June 15, 2018, in four-hour time block
23 for 2018, so | have no way of knowing that, anyway. 23 commencing on or about 2 a.m. to 6 a.m.
24 Q. To your knowledge, has Meta-Tech 24 Item three, review trading program
25 Consultants, LLC, filed a federal tax return for 25 BTC/fiat -- that's f-i-a-t — currency trading
Page 150 , Page 152
1 calendar year 2018? 1 pairs. Item four, engaged in 26-minute test trade
2 A. I'msure it has not because it had no 2 of 0.2 BTC, and item five, review Omicron Trust Web
3 income in 2018. 3 platform test transaction, discussion with
4 Q. Okay. Is there a hierarchy to Meta-Tech 4 consultant.
5 Consultants? 5 First question is, do you recall which
6 Was Mr. Baraglia in charge more than 6 hotel this was conducted at here in Las Vegas?
7 Mr. Johnson or vice versa, or how did that work? 7 THE WITNESS: I'm pretty sure it was the
8 A. | don't know that there's a hierarchy. | 8 MGM.
‘| 9 think it was two young guys that wanted to get ) MR. MALAS: Okay. And just to walk
10 involved in the crypto space and were going to use} 10 through the mechanics, so | understand, so you're
11 that vehicle to do so. 11 sitting in the hotel room with Mr. Saffron, and he
12 Q. What do these two fellows do for a 12. has a laptop of his own; is that correct?
13 living? 13 THE WITNESS: Right. Sitting on the
14 How do they make their money? 14 sofa, David sitting next to me, coffee table with a
15 A. | think previously -- | think they both 15 laptop on it.
16 work, but | think previously, Justin -- | thoughthe | 16 MR. MALAS: Okay. And it mentions a
17 was in the military, and Brian Johnson had worked | 17 couple spreadsheets, reports.
18 for Morgan Stanley in their commercial loans 18 Are these items that Mr. Saffron pulled
19 division, | think. 19 up on the laptop while you're sitting there with
20 Q. Okay. Did you ever represent them 20 him?
21 individually separate and apart from Meta-Tech? | 21 THE WITNESS: Correct.
22 Did you do a -- buy a house for them? 22 MR. MALAS: Did he provide you any copies
23 Help them buy a house? 23 of these spreadsheets or reports?
24 A. No. Nothing like that. 24 THE WITNESS: No.
25 Q. Okay. 25 MR. MALAS: Okay.

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 149 - 152
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 17 of 101

 

 

 

 

Page 153 Page 155
1 BY MR. MULREANY: 1 THE WITNESS: | mean, it looks familiar
2 Q. Do you have a way to currently access 2 to me, but, honestly, in my mind, I'm thinking that
3 those spreadsheets or reports? 3 what they had was the actual graphic, you know, the
4 A. No. 4 chart that would show the up and down of the market
5 MR. MALAS: Do you know if these 5 during a period of time.
6 spreadsheets or reports that Mr. Saffron showed you 6 Then on the right-hand side of the
7 were within a particular website; for example, the 7 screen, it showed the trades and the amounts. That
8 Omicron website? 8 was a scroll-through for a period of time.
9 THE WITNESS: No. | mean, the 9 So it -- | may have seen this during that
10 spreadsheets, as | recail, were on a desktop folder 10 due diligence, but what I'm thinking of when I refer
11 that had multiple file folders, and he flipped open 11 to that demo trading period is something different.
12 arandom number of them that had -- | think it had 12 MR. MULREANY: Let's show video one.
13 client names, amounts, trade dates, | think, and 13 BY MR. MULREANY:
14 then return on investments. Like ROI was a cell or 14 Q. We're going to show you, Mr. Kerr, a
15 whatever in the spreadsheet. 15 video marked as Exhibit 27, which is a video, and
16 MR. MALAS: Okay. And the demo trading 16 it's about 10 minutes in length.
17 history report, was that also a file he accessed on 17 MR. MULREANY: We're going to tee it up,
18 like a desktop folder? 18 and then we will go back on the record after the
19 THE WITNESS: No. That was different. 19 video's over.
20 That was actually -- | think he was within a trading 20 Off the record at 1:45.
21 program of some kind, and it was odd that - | mean, 21 (Playing video.)
22 it's not something ! know much about. 22
23 But the way it showed up on the screen is 23 MR. MULREANY: Let's go back on the
24 that their trades were all in kind of a column on 24 record at 1:52.
25 one side of the screen. It showed the trading desk, 25 Ill
Page 154 Page 156
1 you know, where it showed the actual chart or 1 BY MR. MULREANY:
2 whatever, you know, and then it showed like a 2 Q. Allright. So, Mr. Kerr, we have shown
3 history of trades over a time period that you could 3 you a video ~ a second video.
4 scroll through. 4 Do you recognize the individual doing
5 MR. MALAS: Okay. Bear with us one 5 most of the talking in that video?
6 second here. 6 A. Yeah. That's David Saffron.
7 MR. MULREANY: Should be under 27. 7 QQ. Allright. Is that similar to what
8 MR. MALAS: Mr. Kerr, if you can turn to 8 Mr. Saffron showed you in -- on June 15 of 2018?
9 what's marked as Exhibit 27 in the binder, there are 9 A. Itdoesn't look the same to me, to be
10 several screenshots taken of a video that | believe 10 honest with you.
11 we may show you at some point here today. 11 Q. You indicated in your opinion letter at
12 The first screenshot of the upper 12 Exhibit 31 that -- the second item on Page 1 is that
13 left-hand corner of the screen reads, BinBot PRO. 13 you reviewed a demo trading history report?
14 And that's B-i-n-B-o-t P-R-O. Underneath that, it 14. +A. Correct.
15 has David Saffron's name. 15 Q. Can you explain what you mean by "a demo
16 And then to the right of that at the top 16 trading history report"?
17 of the screen, it says Warren Bot, and then, in 17 A. Well, what — apparently, what it was,
18 parens, by David Saffron, end parens. 18 according to Mr. Saffron - he showed me a laptop
19 It indicates a current balance, and then 19 screen that, as | indicated before, showed a chart,
20 it looks like what it appear to be various foreign 20 a graphical chart of the market.
21 currency pairs as well as maybe some other 21 And then on the right-hand side, it
22 crypto/foreign currency pairs. 22 showed trades over a period of four hours from this
23 Does this screenshot of this BinBot PRO 23 block. He said he had been up in the evening -- or
24 refresh your memory on maybe what the screen looked | 24 early in the morning the day before -- or, actually,
25 like in terms of this trading report he showed you? 25 | guess the day of our meeting — and was showing

 

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 153 - 156
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 18 of 101

 

 

 

 

Page 201 Page 203
1 THE WITNESS: Okay. 1 bottom of the second page --
2 MR. MALAS: If we could go off the record | 2 A. Yeah. | just saw that.
3 at 2:57 p.m. for a minute, please. 3 Q. --it indicates, Trader's legal firm is,
4 (Recess 2:57 to 3:00 p.m.) 4 and then it has www-sterlingkerrlaw.com.
5 5 A. That's my law firm's website, but | did
6 6 not give Mr. Saffron authority to use it.
7 MR. MULREANY: Back on the record at 7 Q. Okay. Are you familiar with a gentleman
8 3:00. 8 by the name of Gavin, G-a-v-i-n, Dickson,
9 9 D-i-c-k-s-o-n?
10 EXAMINATION (Continuing) 10 A. Idon't know him.
11 BY MR. MULREANY: 11 Q. How about Gene, G-e-n-e, Houston like
12 Q. Good afternoon, Mr. Kerr. If! could 12 Houston, Texas?
13 draw your attention to Exhibit 32, please. There's {13 A. Sol've never met nor talked to either of
14 a two-page document that you were kind enough ‘q 14 those people, but their names are plaintiffs in a
15 provide us in response to our subpoena. 15 lawsuit that my law firm is handling the defense of
16 Is that a true and correct copy of the 16 for David Saffron and -- actually, not Saffron.
17 Bitcoin transaction from your Coinbase account that17 Just Circle Society.
18 you referenced in your earlier testimony concerning 18 Q. There's a -- if you look in the middle of
19 the June 15, 2018 Bitcoin test? 19 the first page of Exhibit 10, there's an indication
20 A. Correct. That's the screenshot of the 20 of trader's wallet deposited to, and there's a 24
21 historical trade on June 15th, 2018, that occurred |21 alphanumeric wallet address provided ending in, for
22 in MGM by Mr. Saffron on my account -- 22 the record, F9QD.
23 Q. Okay. 23 Do you see that, sir?
24 A. -- and it's the actual screenshot of the 24 A. Ido.
25 telephone app for Coinbase. 25 Q. Are you familiar with that wallet
Page 202 Page 204
1 Q. If | could draw your attention, Mr. Kerr, 1 address?
2 to Exhibit 34, could you identify that e-mail, 2 A. lamnot.
3 please? 3 Q. Okay. At the bottom of the page, there's
4 A. This is an e-mail that | was 4 another wallet address. Once again, it's a 24-digit
5 carbon-copied on from Damien Scott to Conor Neu at 5 alphanumeric code, the last four digits of which
6 Pier Asset Management regarding the things we talked | 6 are, rRJ8.
7 about earlier where Pier was determining whether or 7 Do you see that, sir?
8 not to buy some Bitcoin from David Saffron. 8 A. Ido.
9 And Saffron was trying to sell Bitcoin so 9 Q. Are you familiar with that particular
10 that he could fund the purchase of that residence 10 wallet address?
11 that he was interested in in Beverly Hills. 11 A. ftamonot.
12 Q. And that transaction never took place? 12 Q. To your knowledge, has Mr. Saffron ever
13. A. There was a contract entered into. 13 advised you that he received 1,000 Bitcoins from
14 Escrow was opened, but the earnest money was never |14 Gavin Dickson?
15 funded, and so it was closed. 15 A. Hehas not advised me of that.
16 Q. Mr. Kerr, if! could draw your attention 16 Is this dated?
17 to Exhibit 10 in the binder in front of you, please. 17 Q. 1 don't show a date.
18 <A. Yes. 18 A. It would have to be before June 20th,
119 Q. This is a three-page -- a two-page 19 2018, it looks like.
20 document with a photograph of an Australian passport |20 Q. Which is when the first payment is due.
21 on the third page. It's entitled "Custom Bot" — 21 A. Oh, on or before June 6th, 2018, yeah.
22 B-o-t -- "Trade Agreement." 22 Again, | hadn't even met Saffron until June like --
23 Have you ever seen this before? 23 | think it was the second week in June, almost
24 A. No. 24 contemporaneous to that June 15th meeting.
25 @Q._ If! could draw your attention to the 25 Q. Okay. Okay.

 

 

[3/27/2019 9:20 AM] Kerr, Sterling 03/27/2019

Pages 201 - 204
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 19 of 101

Exhibit 16 - Materials Produced by Participant 1
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 20 of 101

Hello my name is Dee Washington, I'm writing back in reference of David Staffron and
David Kagel
pertaining all documentation that I have with the relations of my investments.

I'm writing to inform you all that Rodney Burton has all documentation for this case,
also Nathan Van Tuyl may still have information on David Staffron and David Kagel as
well.

The only thing that I can provide is the transaction ID when I sent to bitcoins Rodney
burton to give to David Staffron,

and the transaction id for the bitcoinI sent to Nathan Van Tuyl to start the case
against david staffron and David Kagel
At the time when I sent the 5 bitcoin jan 6 2017 it had a value of 84 thousand
dollarshowever it decrease in value since

then, I provide the conversation messages that I had with Nathan Van Tuyl and Rodney
Burton ,

I hope this helps Thank you.

Dee Washington

SDKD-Washington-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 21 of 101

 

Nathan Van Tuyl

2 mutual friends: Tracie Jackson RN and
James Mannah

 

 

You added Nathan Van Tuy! on Messenger.

HeMnove

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SDKD-Washington-0000000004
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 22 of 101
atl Home >

 

 

 

  

 

 

 

 

Morr

 

 

He has bullshit excuses every

 

 

  

Keeps pushing it back

 

 

SDKD-Washington-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 23 of 101

 

Nathan Van Tuy

     

Message Audio Video

Things in Cornmon

2 mutual friends: Tracie Jackson RN and James
Mannah

About Nathan

Director at Top View Media

Followed by 390 neonle

 

 

 

SDKD-Washington-0000000006
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 24 of 101

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SDKD-Washington-0000000007
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 25 of 101

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SDKD-Washington-0000000008
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 26 of 101
ail Home > 5:09 PM _
Nathan Van Tuy! >

    

 

 
  

already gave that to me. Just
need you to look over the lawyer
agreement and sign.

  

 

  

 

. SDKD-Washington-0000000009
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 27 of 101
all Home > 5:10 PM :

 

¢

We need 3 committee members.

 

 

 

Would you like to be one?’

I can be if needed but we need 2
more

 

 

©

  

SDKD-Washington-0000000010
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 28 of 101

    

 

 

 

 

 

 

 

 

JAB 37, 2018 AT TAG AM

 

JAN 37, 2078 AT 2:30 PM

 

 

 

 

 

 

 

 

 

JAN 37,2018 AT S47 PM

 

FER 2, 2078 AT 11:48 AM

 

“ JJ O CJ

SDKD-Washington-000000001 1
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 29 of 101
e ; SER

nee

   

JAN 30, 2076 AT 11:55 PM

 

JAM 37, 2078 AT T2806 AM

 

HAN 31,2078 AT T220 AM

 

 

 

 

 

 

 

 

 

 

JAN 37, 2078 AY 44 AM

 

JAN 37, 2078 AT S30 PM

   
  

 

SDKD-Washington-0000000012
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 30 of 101

 

2078 AY VAS ABA

 

 

 

 

SDKD-Washington-0000000013
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 31 of 101

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SDKD-Washington-0000000014
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 32 of 101

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

  

{9 AE NEUMAN

RAB RR

 

 

 

NAF RRA es Hace
ROR ob ingot MRED ee

 

EAE Read eB A,
PRAGUE D ode SONLENGD HE aE COU At

“peeeasee &
2 BR Le oct cemaae He seMEND ant Seam UID, BeMonD ence

 

PO yoo, Ss SA OAR Set CASAS UA “A MPEP OE

“Wes BARE SOE. .
BEGG htt, AIRC GORY

2 ee gee

 

 

(

 

068

 

SDKD-Washington-0000000015
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 33 of 101
sll Home S

 

 

 

 

SDKD-Washington-0000000016
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 34 of 101

 

reS 15, 2018 AT 2:56 PM

 

 

, 2018 AT 633 PM

Es
2
went
N

 

 

 

 

 

 

 

 

 

 

 

 

 

MAR 12, 2018 APT #29 Pia

  

SDKD-Washington-0000000017
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 35 of 101

  

 

 

 

daly 24, 2048
4. Shawn Muevia, Beg,
7043 &, Los Santas tirive
Leng Beach, A PO L5
imureiebanurratawtirm.com
Re: Burten, Celatis, Palmer, Washington and Wide

ear Mir. Maes:

This Grn represents David Safran, tself and Re sharchalders with nesport to
toe mathe referred te ie your ther ta ces ot Pobruary &, 2028. We ace mgarmed by
ir. Saloon that cotaments have bown munthed with and payment made fe all
PaaS fhened 85 Your dents is your iether except the abeve persovis, and thar
tentative agrecmenty fikue been reached with than, We ere alep ipfacitedc Eee you
Volt U8 8G Eowpere 4 selviement agreement and refeuee. The PUNpoaE oF This Ietior
ig ta confleny our understanding and to get Teeth the terme of tht egrmeament as we
understand 2 as wall an addbional srovigans we dean appropiate.

THe SORORENE Sgrecreent WH anton customary arovisions fekiasing Ne
Saftrors, thin fiom, mye! and Mrs. Kagel, 8 sheuld ateg provide the following:

i. Gach of the Masers. Burton, Palmer and Calebre elf ba pald 15 Bitoging
USGA eiecubion of the settlement anreement. The sqraanent with hocome binding
BARA Payment of an additional 34 Bitesing te asch of than Oo exes of August & and
23 Gitewina t aach of tam on Suaterher 13, 2038. Mr. Woahingtan val reedive 8
Biteging and Mr, Wilde will recewe ana Bites upOt gxerton of the agreument. Al,
Biecing wit be depanted in a waked sesignatied by yeu.

Be ‘Tite agreement wil provide for your clients to post oc the ihemet 9 nodes,
approved by this ims, that af dispules betwen Grew and Mr. Seeron and this fret
have Seas resgived to thelr eatiofaction ax well a¢ Hon disparagement wad
canidentlly prowighons.

3. br, Calabre will remove the posting on the interhet of Mr. Raftran’s pasEpart,

&, You «ii confirm that you do met represent any other persons having daims
Seeinet Usis fires or Mr. Safiran.

Uf the abuww ip eonsiahert with yaur understanding and eroepiable, plaaae oo
intern ene and 2 whl dealt the agreement and fermard It te you, You may call Fe BR
fy ce murmber howe © you wdsh fo discuss thie. Please direct all corsmurdeation fa
this matter be the undersigned,

‘Thank you fer your courtesy and conperation in this matter.
Very truby pours,
Rage Low, @ Prafeswional Corperation

   

et

“gt

 

8
“%,
O

SDKD-Washington-0000000018
19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 36 of 101

Case 2

 

SDKD-Washington-0000000019
 

 

 

Ingluded fry Bis

Toanéimations

 

03

 

 

NS
inputs and Outputs
Tota! ingut .
Fotai Output
eee
Fe ner by

Fee per weight writ

 

19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 37 of 101

Case 2

Visualize

 

Estimated BTC Transacted

Scripts

SDKD-Washington-0000000020

 

th

   
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 38 of 101

 

JAM G, 2018 AT 3:37 AM

 

 

 

 

 

 

SDKD-Washington-0000000021
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 39 of 101

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SDKD-Washington-0000000022
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 40 of 101

 

JAN &, 2078 AT 2:26 AM

 

   

SDKD-Washington-0000000023
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 41 of 101

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

SDKD-Washington-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 42 of 101

 

SDKD-Washington-0000000025
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 43 of 101

 

   

 

    

nl % = “ ae Pe soa
@ § & 2 e & om
5 ee 5, 4 e, ye 2 2
eS & & & 3 oD
oS a md
e 8 sol * s
x. 92 3 w
Q
smd,
oO
a Be a a Prt Xo <6 cad
#: 8S 8 S&S £ 8
SPP BM we x
mpi OL eS & of a
2 = = &
He By my a
; é us ee
Q oe ~~
a Fa) wees
& a =
ae ay $
= 2
: 3
ay
we

BuO]

REG + MORSE Shoo PGs

 

 

 

   

 

 

 

yy
z 2
2 a
S
wee
oy
2.
xy
one
=
3
ook
! 6
os “yr ~~ oe
Beg ge eB 8
Be & iG 2 8 PAN 2 oe
= an oie Tee :
2 8: Oo 5 & &
Big & e 8 3
mig: ¢@ ne 2
i o
cy. ms &
os & :
2 w
x
rary
&
te
es Lo
Bo
a B :
ay we
x OS
ag
i ey
A o*
sen Be
ga ft

 

 

 

 

 

 

SDKD-Washington-0000000026
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 44 of 101

Exhibit 17 - Materials Produced by Participant 3
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 45 of 101

Feb 27, 2018

| Frank E Calabro Jr would like to file an official report of an investment scheme being ran by David Gilbert Saffron and
his attorney David Kagel.

| personally invested 50 Bitcoin into the investment scam on Jan 6" 2018. On that date the equivalent to US dollars was
$17,161 per BTC or $858,050.00 USD.

David Saffron through an online webinar and in person meetings promised, convinced and explained how he could
multiply Bitcoin through strategic arbitrage tactics in the crypto currency markets. He promised to double my
investment of Bitcoin in as fast as 3 days. He then offered total security and safety to protect my investment through his
attorney David Kagel.

My first in person lunch meeting with David Saffron was in Las Vegas on January 10" 2018. This gathering included
several other investors. During our discussions David Saffron called his attorney Mr. David Kagel. David’s cell phone was
passed around the table to each investor attending that meeting. When | spoke to attorney David Kagel and introduced
myself he was very friendly & personable on the phone. Mr. Kagel collected my email addresses and immediately sent a
letter that insured my Bitcoin investment was not only safe, but back by a Bitcoin wallet in his control. The letter stated
that his law firm had unrestricted access. In addition, he held no less than 1,000 Bitcoin in this wallet. The letter also
stated the exact instructions to follow in the event of that David Saffron was unwilling or unable to return my deposit.

The last time that | have seen David Saffron was at a party he held in his Penthouse Suite at the Cosmopolitan Hotel &
Casino in Las Vegas. | arrived to that gathering at midnight and | departed around 3am on Saturday January 6" 2018.

Communication since has been through other investors pulled into Saffron’s scheme. There was no organization as to
how we would be paid and exactly who to contact. Also, after the in-person meeting in Vegas which I left being told by
David Saffron that he could double my Bitcoin every week, the duration of time (1 week) kept changing. From my notes
and through what other investors were telling me, the new time table to double my coins was once every 21 days. | was
never told when that 21-day trading cycle started or ended.

My next and last communication from David Saffron was on February 26" 2018. He stated in a text message that he had
received a letter from his attorney Mr. David Kagel. This letter was from my Attorney John Owen Murrin and as part of a
group of investors, we were requesting that our original Bitcoin be returned. The total amount of Bitcoin collected from
our group of 8 investors was 206.5 bitcoins or $3,543,746.50 in US dollars.

David Saffron stated that he had already made arrangements with our law firm to return the funds which is a lie as | had
just gotten out of an hour-long meeting with our legal team just minutes before receiving Saffron’s text.

| do not know how Jong or how many investors have been scammed in this ongoing charade. David Saffron and his
attorney David Kagel must be arrested, charged and stopped from this criminal activity immediately. They have already
stolen over 3 million dollars from our small group of 8 people.

In my last correspondence with David Saffron he boasted how is he continues to travel across the country presenting his
fraudulent scheme. He has ties to organized crime in Australia and has a passport issued from that country. | fear that he
will flee before being brought to justice. His actions are of a conniving felon and he must be stopped immediately!

Frank Calabro Jr
Pe
Mcleansville, NC

Phone: (252) 503-2092
frankiecalabrojr@gmail.com

SDKD-Calabro-0000000002
Casé 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 46 of 101

   
   
  
 
 
  

) David Saffron = :
8 mins «a :
Dear All,

wy name is Alan Saffron David's father, Today | gained access fo David's
account for the first time and his phone

"ye Deen answering all messages and reaching out fo many.

My son has been in a coma from January 23rd fill feb 12th , doctors say he
will be fully back on his feet by this Wednesday however we do nol know yet
as fo the extent of memory loss

posse

 

_ Many rumors such as deportation or death or him being locked up are on
the internet .
_ Some of these spread by us to protect him
While he lays here recovering.

 

__ This is what happened

_ January 23rd at 11pm
David was assaulted in his home by an armed assailant he was struck in
the face with a gun and forced to the ground.

    
 
 
   
   
 
   
  

Al 11:50pm he was forced at qun point to read a statement on video about
his trading platform being a scam, (which itis NOT)It

At 12pm the robber lefl David tied on the floor bleeding
Paramedics and cops arrived al 12:15am

By 12:20am paramedics noticed a clot on David's head {visible}!
_ They rushed him to hospital

"At 4am January 24th 2018
_ David entered a coma
He woke up on the 12th February 2078
_ | have been visiting him daily
 Foday he stated to wite
He gave me access to his accounts and ('m writing this fo you all.
Doctors say he should be fully recovered by 28th February 2075
And back on phone a few days prior

 

 

 

Message in comments your number and I'll call you with more details

Please no rumor or negative comments this has been a very hard time for
our family.

Wiuch love
Alan Saffron

 

 

SDKD-Calabro-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 47 of 101

 

SL

EEE

 

EE

  

David it has been a few weeks, let's
connect soon. Your Dad said you
were in rough shape but now doing
better. Looking forward to hearing
about our results. When is the next
meeting? Things are looking up.

Sorry who is this ???
My phone blanked

 

 

 

The biggest producer on the planet! r

 

| Music or film

 

   

Type 6 message...

O €

IL

SDKD-Calabro-0000000004
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 48 of 101

 

EN

Affiliate marketing. #1 man in the
world in 7 companies simotaniosly

 

 

Oh yes ok

I'm doing better

I'm currently in Boston for meetings
Nyc tomorrow

Then Atlanta

Then Texas

Your gonna have to remind me how
many coins owed if any

My phone and computer where
| Stolen

 

lint dirnant rantn tha annewint

 

Irype a message...

 

® - {J +

SDKD-Calabro-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 49 of 101

 

Just direct me to the account
manager. | want to check my
balance and submit a withdraw
request. | arn negotiating a 15 acre
land dealin North Carolina. Need:
some funds.

 

 

Pate a Seweness
wawwoas pantie “ORE AEE EAT WAM, OO ELEM IO GHECDEL |

22s been nonresponsive te our cliente? attempts te contact him. 1
Saffiom promised ip pay the hovestors back. Moteever, throm
unde to Mr. Kagel seeking to reine the investers’ depos
> iinow appears that Mr. Kagel scans ia be back-pedaling on wt
‘yptocurrenny wallet.

we, please let this letter serve as our clients’ ton business day n
8 of blicoin or eryptocurrency in Mx. Saffion's Bot lavesiment
ter iy being sent to both David Saffron end David Kagel pursu
O16 letter,

 

ally, the following investors are requesting the retum of the b
the time period of January 2, 2018 through January 6, 2018:

ial set of investors demanding a vetum of the above described in

Radney Barton 50.8 Bitcoins
Frank E. Calabro Jr. $0.0 Bitovins
Hitesh Iumega 25.9 Bitoans
Michael Jamisan Palmer 30.0 Bitcoins
Kameron Pollock 2.5 Biteoins
Nathan Van Tuy! 28.0 Bitecins
Dee Washington 5.4 Bitcolon

Eddie Wilde LG Biteoin
Fos a total of 206.5 Bitesins deposited and not returned.

‘from Mr, Kagel in his January 7, 2018 letter t our client inves
avid Saffron] hag agread to at all dimes maintain the deposit in

tive this firm unrestricted access to 4. If you bave not received d
ur deposit from Me Po -- 8-H “ --*~elnees days? notice

Apparently there's a lawyer involveg
for you on the claim it's 50 coin
i hava all af tha ONK & aninna ta him

     

   

['ype a message...

e = {J +

SDKD-Calabro-0000000006
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 50 of 101

 

Apparently there's a lawyer involved
for you on the claim it's 50 coin

| have all of the 206.5 going to him
in 3 days

That would be fine.

 

  

| take it our agreement is off the
table?

 

| never wanted that

| was in a coma for 1 week after
robbery then in jail on a stupid fix it
ticket

When | came out

| went submitted to unlock bot

And started contacting people

| said 7 days it will all be paid giving
me time to recoup

Then this lawyer sent letter

 

Plus I'm hearing from detectives

 

Type a message...

 

a gt Co i.

SDKD-Calabro-0000000007
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 51 of 101

 

| never wanted that

| was in a coma for 1 week after
robbery then in jail on a stupid fix it
ticket

When | came out

| went submitted to unlock bot

And started contacting people

| said 7 days it will all be paid giving
me time to recoup

 

Then this lawyer sent letter

 

Plus I'm hearing from detectives
that Rodney paid the guy

that attacked me and that's
disconnecting

So that's where | am

Take your name of the lawsuit I'll
pay you the 150 as original planned
by Monday

Leave it you'll get the money on
paper Friday

 

1D

   

- G &

SDKD-Calabro-0000000008
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 52 of 101

 

 

 

 

 

SDKD-Calabro-0000000009
 

 

  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
    
  

Hello David, in our last correspond-
ence on Monday you stated that
you would be sending 206.5 bitcoin
going to the lawyer representing
our refund request. You stated that
would take place in 3 days which
would be on Thursday March 1st.

| am a retired US Marine, a man of
honor & integrity. As a professional
courtesy | will accept your words
as a contract of your responsibility.
You have left everyone in the dark
since the start of this venture and
you have not been at all organized
in communication or procedure

for your clients. On Friday 9am pst
if you have not honored your own
promises as a man of your word

| will report this entire incident
which is all documented to a dozen |
local, state and federal government |
authorities. The ball is in your
court. There is no need to reply
back. This is my last attempt.

 

 

a

pype a messade...

 

2 G

“hs

SDKD-Calabro-0000000010
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 54 of 101

 

would be on Thursday March 1st.
lam a retired US Marine, a man of
honor & integrity. As a professional
courtesy | will accept your words
as a contract of your responsibility.
You have left everyone in the dark
since the start of this venture and
you have not been at all organized
in communication or procedure

for your clients. On Friday 9am pst
if you have not honored your own
promises as a man of your word

| will report this entire incident i
which is all documented to adozen _~
local, state and federal government |
authorities. The ball is in your '
court. There is no need to reply

back. This is my last attempt.

pronto annpa coe eoc cee eaaranoos a anisayarans araconieaannes

 

 
   

| Your wallet address if | can get
| coins for you I'll send by midnight

 

 

r- Type a message...

 

- 2 o é

SDKD-Calabro-0000000011
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 55 of 101

 

 

Again

| have been fully transparent

My dad actually wants to talk and
explain from his point of view
Would you be willing to listen

 

 

  

This lawyer now handling
all payments please
contact him

Regards
David

N
x
8

 

Type a message...

 

° = (J ©

SDKD-Calabro-0000000012
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 56 of 101

 

 

 

 

 

 

 

SDKD-Calabro-0000000014
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 57 of 101

Perpetrator’s in the Bitcoin Investment Fraud Scheme

David G. Saffron

North Hollywood, CA ii
Phone: (310) 849-6408

Attorney David Kagel

9400 Readcrest Drive

Beverly Hills, CA 90201

Phone: (310) 993-2129

http-//members. calbar.ca.gov/fal/Member/Detail/58961

Possible Accomplice -

Trevor Kohli - Worked for. David Saffron and introduced our group of
investors to Saffron. He has been seen on social media the past couple
months spending money traveling and purchased an expensive car.

www. facebook.com/trevor. kohii

www. linkedin.com/in/trevor-kohli-47057957

SDKD-Calabro-0000000015
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 58 of 101

IC3 lego

Complaint Referral Form

Internet Crime Complaint Center

Thank you for submitting your complaint to the IC3. Please save or print

a copy for your records. /*This is the only time you will have to make a

copy of your complaint.*/

Victim Information

Name: Frank Calabro Jr

Business Name:

Age: 50 - 59

Address (continued):
Suite/Apt./Mail Stop:

City: McLeansville

County: NC

Country: United States of America
State: North Carolina

Zip Code/Route:

Phone Number: 2525032092

Email Address: frankiecalabrojr@gmail.com
Business IT POC, if applicable:
Other Business POC, if applicable:
Financial Transaction{s)

Transaction Type: Virtual Currency

SDKD-Calabro-0000000016 P.0001
Case 2:19-cv-01697-JAD-DJA Document 5-4

If other, please specify:

Transaction Amount: $858050.00

Transaction Date:. 01/06/2018

Did you send the money? Yes

Victim Bank Name: Ledger Nano §

Victim Bank Address:

Victim Bank Address (continued):

Victim Bank Suite/Mail Stop:

Victim Bank City:

Victim Bank Country: [None]

Victim Bank State [None]

Victim Bank Zip Code/Route:

Victim Name on Account: Frank E Calabro Jr

Victim Account Number: btc wallet

Recipient Bank Name: Ledger Nano S
Recipient Bank Address:

Recipient Bank Address (continued):
Recipient Bank Suite/Mail Stop:
Recipient Bank City:

Recipient Bank Country: [None]

Recipient Bank State [None]

Filed 09/30/19 Page 59 of 101

SDKD-Calabro-0000000016 P.0002
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 60 of 101

Recipient Bank Zip Code/Route:

Recipient Name on Account: Frank E Calabro Jr
Recipient Bank Routing Number: |

Recipient Account Number: btc wallet address
Recipient Bank SWIFT Code:

Description of Incident

Provide a description of the incident and how you were victimized.
Provide information not captured elsewhere in this complaint form.
I Frank E Calabro Jr would like to file an official report of an investment scheme

being ran by David Gilbert Saffron and his attorney David Kagel.

I personally invested 50 Bitcoin into the investment scam on Jan 6th 2018. On that date
the equivalent to US dollars was $17,161 per BIC or $858,050.00 USD.

David Saffron through an online webinar and in person meetings promised, convinced and
explained how he could multiply Bitcoin through strategic arbitrage tactics in the
crypto currency markets. He promised to double my investment of Bitcoin in as fast as 3
days. He then offered total security and safety to protect my investment through his

attorney David Kagel.

My first in person lunch meeting with David Saffron was in Las Vegas on January 10th
2018. This gathering included several other investors. During our discussions David
Saffron called his attorney Mr. David Kagel. Davidaée™s cell phone was passed around the
table to each investor attending that meeting. When I spoke to attorney David Kagel and
introduced myself he was very friendly & personable on the phone. Mr. Kagel collected
my email addresses and immediately sent a letter that insured my Bitcoin investment was
not only safe, but back by a Bitcoin wallet in his control. The letter stated that his
law firm had unrestricted access. In addition, he held no less than 1,000 Bitcoin in
this wallet. The letter also stated the exact instructions to follow in the event of

that David Saffron was unwilling or unable to return my deposit.

The last time that I have seen-David Saffron was at a party he held in his Penthouse
Suite at the Cosmopolitan Hotel & Casino in Las Vegas. I arrived to that gathering at
midnight and I departed around 3am on Saturday January 6th 2018.

SDKD-Calabro-0000000016 P.0003
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 61 of 101

Communication since has been through other investors pulled into Saffroné€™s scheme.
There was no organization as to how we would be paid and exactly who to contact. Also,
after the in-person meeting in Vegas which I left being told by David Saffron that he
could double my Bitcoin every week, the duration of time (1 week) kept changing. From
my notes and through what other investors were telling me, the new time table to double
my coins was once every 21 days. I was never told when that 21-day trading cycle

started or ended.

My next and last communication from David Saffron was on February 26th 2018. He stated
in a text message that he had received a letter from his attorney Mr. David Kagel. This
letter was from my Attorney John Owen Murrin and as part of a group of investors, we
were requesting that our original Bitcoin be returned. The total amount of Bitcoin
collected from our group of 8 investors was 206.5 bitcoins or $3,543,746.50 in US
dollars.

David Saffron stated that he had already made arrangements with our law firm to return
the funds which is a lie as I had just gotten out of an hour-long meeting with our

legal team just minutes before receiving Saffronae™s text.

I do not know how long or how many investors have been scammed in this ongoing charade.
David Saffron and his attorney David Kagel must be arrested, charged and stopped from
this criminal activity immediately. They have already stolen over 3 million dollars

from our small group of 8 people.

In my last correspondence with David Saffron he boasted how is he continues to travel
across the country presenting his fraudulent scheme. He has ties to organized crime in
Australia and has a passport issued from that country. I fear that he will flee before
being brought to justice. His actions are of a conniving felon and he must be stopped

immediately!
Which of the following were used in this incident? (Check all that apply.)
a” Spoofed Email

a~

&~ Similar Domain

aw

&~ Email Intrusion

SDKD-Calabro-0000000016 P.0004
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 62 of 101

a~ Other

Please specify:

Law enforcement or regulatory agencies may desire copies of pertinent

documents or other evidence regarding your complaint.

Originals should be retained for use by law enforcement agencies.

Information About The Subject(s) Who Victimized You

Name: David G. Saffron

Business Name:

Address: iy
Address (continued):
Suite/Apt./Mail Stop:

City: North Hollywood

Country: United States of America
State: California

Zip Code/Route: | |

Phone Number: 3108496408

Email Address:

Website: www. facebook. com/A0S2017

IP Address:

Name: David Kagel

Business Name: Attorney Kagel Law

Address: 9400 Readcrest Drive

Address (continued):

Suite/Apt./Mail Stop:

SDKD-Calabro-0000000016 P.0005
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 63 of 101

City: Beverly Hills

Country: United States of America

State: California

Zip Code/Route: 90201

Phone Number: 3109932129

Email Address: dkagel@earthlink.net

Website: www. lawyercontact.us/lawyer/los-angeles-law-firm-david-l-~kagel
IP Address:

Other Information

If an email was used in this incident, please provide a copy of the

entire email including full email headers.

Fraud Documents from Frank Calabro Jr

https://drive. google. com/drive/folders/16RviXHGVyEeZ Ep 8VdNWKxWm0HmweH96V

Additional Evidence Files

https://drive.google.com/drive/folders/108JgM6éUehzhOnznOgjkpIT77_pd94p2t

Are there any other witnesses or victims to this incident?
Rodney Burton - 50 Bitcoins

Frank E. Calabro Jr. - 50 Bitcoins
Hitesh Junega - 20 Bitcoins
Michael Jamison Palmer - 50 Bitcoins

Kameron Pollock - 2.5 Bitcoins

SDKD-Calabro-0000000016 P.0006
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 64 of 101

Nathan Van Tuyl - 28 Bitcoins

Dee Washington - 5 Bitcoins

Eddie Wilds - 1 Bitcoin

For a total of 206.5 Bitcoins deposited and not returned.

If you have reported this incident to other law enforcement or
government agencies, please provide the name, phone number, email, date
reported, report number, etc.

I did call the FBI in Los Angeles, CA. Filed a report with Daniel (310) 477-6565, on
March 2, 2018.

a~ Check here if this an update to a previously filed complaint:

Who Filed the Complaint .

Were you the victim in the incident described above? Yes

Digital Signature
By digitally signing this document, I affirm that the information I
provided is true and accurate to the best of my knowledge. I
understand that providing false information could make me subject to
fine, imprisonment, or both. (Title 18, U.S. Code, Section 1001)

Digital Signature: Frank E Calabro Jr

Thank you for submitting your complaint to the IC3. Please save or print

a copy for your records. /*This is the only time you will have to make'a

copy of your complaint.*/

SDKD-Calabro-0000000016 P.0007
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 65 of 101

Event Timeline: David Saffron Investment Fraud Scheme

Jan 5* - attended zoom webinar (zoom meeting id: 251-997-3628) David Saffron presented his Bitcoin trading strategy.
Video clip: https://youtu.be/AcSXWX6taZY

Jan 6" - | invested 50 Bitcoin or $858,050.00 USD into David Saffron’s investment plan. | was told my 50 Bitcoin would be
doubled by Tuesday the 9" because of special market conditions.

Jan 8" - | flew to Las Vegas late Monday night. | wanted to meet David Saffron in person and other Bitcoin investors. |
also planned on collecting my earnings in person.

Jan 10" - 1* meeting with David Saffron and other investors. There were approx. 8 people in our lunch party. Meeting
lasted around 2 hours. Contact with attorney Mr. David Kagel was made via phone during this event.

Jan 11" - 2" meeting with David Saffron and several other investors at the Vesper Bar & Lounge inside of the
Cosmopolitan Hotel & Casino. | arrived around 12pm and the gathering was already in session. This gathering lasted
around 1 hour. We were all invited to David Saffron’s hotel suite at midnight that evening for a party.

Jan 13” - | flew home to North Carolina that afternoon.

Jan 16" - | sent David Saffron a text message and informed him that | was going to withdraw my seed money of 50
bitcoin the next day which was Wednesday Jan 17". His reply was: ok

Jan 17” - All the investors that | was in contact with including myself thought this was going to be payday. There was no
communication from David Saffron nor did anyone get paid. ! am confused because | am trying to calculate when the 21-
day trading cycle begins or ends. The terms keep changing and there is zero professional accountability.

Jan 23° David Saffron is arrested for an old warrant in Fulton County Georgia

Jan 23" - one on the Bitcoin investors Rodney Burton sent me a photo of David Saffron: His arms are in duct tape and to
me, it looks like a prank. Rodney informs me that out of the blue he gets this photo from David Saffron’s phone.

Jan 25" - | sent attorney David Kagel an email asking about David Saffron and to verify the bitcoin wallet balance
amount.

Jan 25* - | called attorney David Kagel to follow up with a conversation that we started on January 10" while | was in Las
Vegas. Toward the end of my consultation | am told that David Saffron had an accident. David Kagel said his client was
roughed up and gun was pulled on him and in bad shape. He also stated that David Saffron had his phone and computer
taken from him. He went on to say that David Saffron would be out of commission for a few weeks. | immediately wish
David a speedy recovery and asked if the 1,000 Bitcoin wallet was safe. Mr. Kagel did not seem to understand how to
access the bitcoin but assured me that everything was going to be okay.

Jan 26" - | contact 3 of the investors that | personally know and all are thinking that David Saffron is a scam artist
including myself.

Jan 30" — retained the Murrin Law Firm 7045 E Los Santos Dr, Long Beach, CA 90815 to represent our group of investors.
As a group we have cantacted attorney David Kagel and followed the 10 day return of deposit followed by the 5 business
‘notice for returned deposit from the unrestricted access notice.

February 1* —ten-day notice letter for return of deposit is sent to Mr. Kagel and Mr. Saffron

February 12” — reply letter from attorney David Kagel to Murrin Law firm explains David Saffron had personal and legal
issues. This letter states David Saffron will contact and return deposits to all investors.

SDKD-Calabro-0000000017 P,0001
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 66 of 101

Feb 15" — second letter sent to attorney David Kagel (5 day further notice for return of deposit) is requested and asked
that written agreements be honored.

Feb 16" — David Saffron post bail and is released from jail in Georgia.

Feb 17" — a post is made on David Saffron’s Facebook account. The notice states it is from Alan Saffron David's father.
The timeline and events listed say that David was in a coma the same time that he was in jail.

Feb 26" — Frank Calabro Jr contacts David Saffron via text message. David Saffron states he has my 50 coins and it will be
included in the group total refund of 206.5, this amount will be sent to my lawyer in 3 days or on March 1* 2018. |
documented this entire conversation.

Feb 27" — Frank Calabro Jr contacts David Saffron via text message. David reply back with he will refund my 50 bitcoin by
midnight March 1* 2018. He also asks for my bitcoin wallet address.

March 1% — email from attorney David Kagel stating that bitcoin will be returned at some point.
March 1* - Murrin Law Firm replies to David Kagel letter.

March 2" — Frank Calabro Jr checks his bitcoin wallet address, coins have not been refunded as promised.

SDKD-Calabro-0000000017 P.0002
s be 2:19-cv-01697,JAD-DJA Document 5-4 Filed 09/30/19 Page 67 of:101

KAGEL LAW
, A Professional Corporation
1801 Century Park East, Suite 1207
| Los Angeles, CA 90087
TELEPHONE: (310) 860-9975
| E-MAIL: dkagel@earthlink net

— January 10, 2018
Frank Calabro, Jr.
ecalabrojr@gm

 

ailcom

Dear Mr. Calabro;

 

 

 

fhis firm acts as counsel to David Saffron. We understand that you will |
be depositing bitcojn and other forms of cryptocurrency with Mr.

saffron which he will be investing on your behalf. He has agreed to .
return your investment to you together with a profit. In order to assure

 

hat your deposit will be returned in the event that Mr. Saffron is unable

 

pr unwilling to do so he has deposited at least one thousand bitcoin in a
W let to which he has given us access. He has agreed to at all times

oaintain the deposit in the wallet and give this firm unrestricted access
fo it. Ifyou have not received the return of your deposit from Mr. Saffron,
following'ten business days’ notice to him with a copy to us, upon five
business days’ notice to us we will return your deposit from the

forementioned wallet.

é
3
z
§

  
    
  

aeons

 
  

om

YOU agree to copy us on all written communication between you and Mr.

Saffron and to advise us of the contents of all verbal communications

between the two of you.
Very truly yours.

Kagel Law, a Professional Corporation

 

 

 

 

David L. Kagel

 

 

 

 

 

 

 

 

 

SDKD-Calabro-0000000018 P.0001
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 68 of 101
Gmail - Ra: Saltroa7 ase B/28/48, 16:28 PM

 

David Kagel <davidikagei@gmall.com>

 

Re: Saffron7899

2 Massages

QM FINAGE pamaill.com>
To: “David L. Kagel” <dkagel@earthlink.nef>

 

Wed, Feb 28, 2018 at 9:57 PM

 

Dear Sir,

The matier has been pending for 6 working days, our legal department is verifying your clients documents.
we told him this process would take 14 working days.

Please provide your clients security pass key ?
Please provide your clients last transaction date and amount?
Please provide your clients last session and BTC thru put?

Verify these things and we can close his account, once closed his money will be returned to your BTC trust account
within 5 working days.

kind Regards
Mir Wang Ta

On Tue, Feb 27, 2018 at 6:40 PM, David L. Kagel <dkagel@earthlink nel> wrote:
: This matter has been pending of far too long. | need a response from your legal department within 24 hours and the
return of my client's BTC immediately. David L. Kagel

~~ Original Message-—-—
From: OM FINACE

Sent Feb 27, 2018 3:20 PM
To: David Kagel

Subject: Re: Saffron7899

We Have received your inquire and will forward to our legal department.
within 24-72 hours

“4 Regards
Tony Gama
OMS

2018-02-27 14:45 GMT-05:00 David Kagel <dkagel@earihlink net>:

 

 

 

hitgen/reail gougle com/mnall/u/O/ Puls 2Blk=7 SNS24 SAB Alaver BK VOMCADVI. Indamtidiix 161 eINGSIANGI 7GAsirrils 181 CQ DIAio TeGanash nin: 16 1eOMISOsHII7H Page 1 af 2

SDKD-Calabro-0000000023
Case 2:19-cv-01697-JAD-DJA Document 5-4

Grnail - Re: Satron7898 Filed 09/30/19 Page 69 of 101

2/28/18, 1926 PM

‘David L. Kagel

' Kagel Law, a Professional Corporation
/ 1801 Century Park East, Suite 1201
‘Loe Angeles, CA 90067

Office 310-880-9975

Cell 310-993-2129

 

David Kagel <davidikagel@gmail.com> Wed, Feb 28, 2018 at 10:24 PM
Yo: Erwin 2 <davidsaffron@live.com>

Sent from my iPhone

Begin forwarded message:

From: QM FINACE <qmSsiteggmail.com>
Date: February 28, 2078 at 0:57:78 PM PST
To: "David L. Kage? <dkagel@earihiink net>
Subject: Re: Saffron7898

iCucted text hidden}

hitpe:/ireail google com/malUay Puls Bika 7 S22 4B Seaver BK WV QMOAVI.. nboxkili= 181 aNGbESOdhIS ssimic 1B 1eH 221M PaGSBsimbe 1G I PINION IIS Paga 2 of 2

SDKD-Calabro-0000000023
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 70 of 101

 

 

Answers to questions :

Passe Key:

um BEGIN PGP PUBLIC KEY BLOCK.
Version: BOPG OF v1.6.1.0

    

BSS 20z}tig4BGisMXv9kQZC +LyqcH PER /SAORHOmbLo4G2I7K JDM 34ZeCit
KJrShonZE8W Tyrip2RyJjJ37 UeGOVy2inyXdhY¥g4 LEXGWoDc2XgunBylLjEvtt
WebAvRibJSfuZeChoog JOY JpB TI3Y's+RVKZiWgBllySIGST SOB93AvpMOGEry
SdcchWw0 TdDhakSbw2WoHIGh{ JUDWDNYHUSdVewpQ9GXxXTVU4kD30PE
ynZeQ4QSULEnD7jec8GGw 1 /upk4F Oj/DvRnABEBAAGOFHNhdGOzaGiiYXN.
a Wu 28tQECBBABAgAGBQJZ5FOBAAQJEPKEliz +EVEFZIAH/33dueB2Mj+r
mom F+oTSp+pVGim/S0Y 90p6WiQiZhbxik2VEBC89aDxmdqwyCD/-+qpXxXh4
KgNKMMOifiHrF4H8g9u7SBmzi+3BFiCeFNAPAv+bdtWOGRcKupyuWprrl+7Zc
z4nCOzaily 1 WVPqTLuSnUUOc? +qW6+d2F/gEmjaCx16Viwl9plQMfiEhscY ing
vmMwrideG4Exprdf mwC3N3ROX64OipujSo4dyUSRS5iXHe4w7 BMmBenRuz
KBKDISIvkmJb8Y BEExK/gSOkdknklISSXq+WPek6OPe09849Z0WidpWLIVc
ba/zjUk=

=go0N

om END POP PUBLIC KEY BLOCK—-

Last Transaction: Jan 22 2018 Amount 4598TC

biips /imall. google nosnimailAuSinbox/ 181 eOBeBb 72080 Page 4

SDKD-Calabro-0000000023
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 71 of 101

MURRIN LAW FIRM

EST. 1977

 

 

Mailing address: J- Owen Murrin Client Appointment Office:
7045 E. Los Santos Drive wwwimurrinlawfirm.com 5150 Pacific Coast Highway
Long Beach, CA 90815 Jmurrin@murrintawfirm.com Suite 200, Long Beach, CA 90804
562-342-3011 (Office)

562-794-7007 (Fax) . Practicing law in California & North Dakota only.

Nationwide Securities Arbitration and Mediation Services.

March 1, 2018

Via Email
David L. Kagel, Chief Executive Officer, Director
Kagel Law, a Professional Corporation

dkagel@earthlink.net

Ina Kagel
Chief Financial Officer, Secretary, and Director of Kagel Law, APC

ikagel@earthlink.net

Re: Return of Bitcoin Deposit

Dear Mr. David L. Kagel and Ms. Ina P. Kagel;

We are in receipt of your email this morning which states for us to expect “the BTC
wallet to be released shortly.” Recall that your February 12" letter stated that Mr. Saffron
would be in a position to “return their (the investors’) deposits or otherwise make arrangements
satisfactory to them. J expect that he will be able to begin that process by the end of this
week.” It has now been almost three weeks and now you have yet another delay tactic in
claiming that because of some alleged investigation of the assault on David Saffron, “the
deposits will be held pending the outcome of the investigation.” Your attachment to your
email did not reference any investigation of an assault, nor do we have any evidence of an
assault or investigation. You have no basis whatsoever to withhold my clients’ deposit based
on some alleged investigation. If indeed there is an investigation, please provide proof of this
investigation of an assault on David Saffron, or provide a signed release authorizing our firm to
obtain the Sherriff's department January 23, 2018 arrest records of David Saffron.

Your failure to provide the information below and the signed release in the next 96 hours,
or by Monday, March 5, 2018 will be deemed either an outright breach or an anticipatory
repudiation of your obligation to indemnify pursuant to your January 7, 2018 letter to my
clients.

As Attomeys, promising to provide an escrow function for the benefit and security of my
clients, you have a fiduciary duty. We are deeply disappointed that your response to our letters
has not provided us with any of the information we requested previously. Namely, my clients
have requested the following information which you have not responded to. We have the right
to this. information:

SDKD-Calabro-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 72 of 101

Mr. Kagel, Ms. Ina Kagel, Kagel Law, APC
March I, 2018
Page 2

1. Given that my clients were told that this is a Ledger Nano Account, my clients want the
receiving address verifying that the cryptocurrency was received and is still being held in one
wallet and that the coins have not been dissipated into various and many wallets.

2. Given that my clients were told that your office, Kagel Law, APC, would be acting to
“assure” that the deposit would be returned, my clients demand proof from you that the coins still
exist in the wallet.

3. In furtherance thereof, my clients want viewing access to the wallet holding their
deposit. As you know viewing a wallet is easily done if in possession of the correct watching
wallet address. Viewing does not allow withdrawal. Allowing my clients access to the watching
wallet address will assure my clients that the coins still exist.

4. My clients are confused about your statement that “Mr. Saffron disabled access to them
(cryptocurrency) by anyone other than himself.” My clients want you to define “access”. Is access
to this wallet through a key, through a PIN number or through other means? Again, it defies logic
that if you previously had unrestricted access to the wallet, that Mr. Saffron could disable that
access during a stressful event as described in your February 12" letter.

5. My clients were assured that your office was performing an escrow function, As such,
my clients want to know what precautions you have taken to assure the safekeeping of my clients’
deposit.

Again, our clients have not received the return of their deposit or the promised return on
their investment. Please return the deposit by Monday at noon, March 5, 2018, or we will take the
appropriate legal action to assure that our clients’ oral and written agreements with Mr. Saffron
and Kagel Law, APC, (Mr. Kagel and Ms. Kagel), are honored.

Please do not hesitate to give me a call if you wish to resolve this matter swiftly and
amicably, or if you have any questions, suggestions, or instructions on how my clients can obtain
the deposited bitcoin as quickly and efficiently as possible in accordance with the assurances that
your firm and Mr. Saffron gave to my clients.

Very truly yours,

MURRIN LAW FIRM

n Murrin

SDKD-Calabro-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 73 of 101

OVS 2018 at 6:48 PM
OVS 2018 at 112 AM
G1 /2OANYTE at 1:18 PM
S122008 8 at 127 Pa
OVUNZO1E at 3:04 PM
OV Sl201S at 1:28 PM

OU SNS at 10:36 AM

 

G1/OB/S018 at G47 PM

O1 M8720 & at 4.40 PM

OUOM201S at 2:08 BM

O1fOS/2018 at 1144 AM

OVB52018 at 224 AM

G1 ASS /2071 8 at Gritz AM

01 /O2/204 8 at 12 AM

O1V/G22018 at 2228 PAA

 

    

 

My account
My account
dy account
RY aCCOUE
My account
My account
My account
Aly account
dy account
My account
My account
My account
Raby account
My account

My account

                            

Fras

aS

from

fram

fare

 

 

 

£0

    

 

  

MOD -B1G,172.42

 

BIC -50.06895356.

 

SDKD-Calabro-0000000025
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 74 of 101

O21 2018 at G48 Pl

OVA 2018 at 112 AM

G1 7/20/0075 at 1:16 PM

GUI222 01 at 107 PM

CAA R207 & af 304 Pel

OUT Sla018 at 1:28 PM

OV Sv2018 at 10:26 AM

p O1/SG/208 at Sidi PM

3

O1/GG/2018 at 440 PM

O1/G5/207 8 at 2:09 PM

OV PO5l207 8 at 1244 AM

01/05/2018 at 0:24 AM
O1 05/2018 at O22 AM
(1/05/20 8 at 21D AM

OVG2(2078 at 2k PM

&

My account
My accaunt
My account
My accoust
My account
My account
My account
By account
Ry accu
My account
My account
My account
My account
Ry account

My arcoant

rast

fram

So

oD

fram

frag

fran

fram

Fart

tram

fram

tran

frost

 

ben
wi

 

USD -316,172.42 BIC -30,.00895336

 

SDKD-Calabro-0000000026
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 75 of 101

Jan 5" - attended zoom webinar (zoom meeting id: 251-
997-3628)

David Saffron presented his Bitcoin trading strategy.

Video clip: https://youtu.be/AcSXWX6taZY

SDKD-Calabro-0000000027
19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 76 of 101

Case 2

 

SDKD-Calabro-0000000028
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 77 of 101
seal a F 27% O 644 PM

@ 0 ;}

 

   

 

 

 

Booking No: 8211943 Last Name: SAFFRON First Nemec DAVID Middle Name: SILBERT
SexM Race W Date OF Binh: 72 Age: 45 Hairs BRG Eyes: BRO Height 603 Weight: 240

Charge Level F (Felony)

 

est Date: 01/23/2018 Arrest Time 0400 Arrest Agency. 4215 Agency Description: LAPD-NO HOLLYWOOD DIVISION

‘Booked: 01/23/2018 Tire Booked: 1206 — Booking Location: 4279 _ Location Description: LAPD - VALLEY JAIL (VAN NUYS)

 
     
 
   

Total Baill Amount: NO BAIL “Total Hold Bail Amount:

Housing Location: IRC i
Permanent Housing Assigned Date 01/27/2018 Assigned Tine: 1017 ‘Visitor Skatus: N

Facility: INMATE RECEPTION CENTER
Address: 450 BAUCHET STREET City: LOS ANGELES

 

 

 

Date: 02/08/2018 Court Time: 0830 Next Court Case: BA464

Court Name: LOS ANGELES MUNI -CT Div 30
Court Address: 210 W. TEMPLE STREET — Court City: LOS ANGELESUPT

 

- NOBAL 00 03/08/2018

 

SDKD-Calabro-0000000029
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 78 of 101

 

   

Frank E Galabro Jr <frankiecalabroy @qmail.cam> Jan 25

Hello David,
i sent you 2 text yesterday about setting up a consultation
for corporate structure.

i could actually fly out to Los Angeles and would like fo at seme
point, fo meet with you in person.

Also | wanted to verify the one thousand Bitcoin balance held
in Escrow. :

David Seffron has not paid anyone in our graup and it is unclear
as of why that is the case.

i recall how much you said that you fiked Hendersanville, NC
and 1am actually going ihere on a weekend getaway in 3 weeks.
Looking Forward To Our Meeting,

Frank Calabro Jr

252-803-2002

2078-01-10 19:28 GMT-05:00 David Kagel <dkagel@earthlink. net>:

 

SDKD-Calabro-0000000030
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 79 of 101

Exhibit 18 - Materials Produced by Participant 4
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 80 of 101

 

Message

From: Hitesh Juneja [hitesh93@gmail.com]

Sent: 10/9/2018 7:17:43 PM

To: Amakor, Michael O. [/o=CFTC/ou=Washington, DC/cn=Recipients/cn=mamakor]
Subject: Re: Subpoena from the CFTC

Hi Michael,

Just wanted to add a note that we dropped the lawsuit after his 100 btc payment back to us on April 15. Though
he hadn't paid others back yet, we couldn't justify the cost and time commitments to running a lawsuit when we
had already received a payment from him.

On Tue, Oct 9, 2018 at 4:39 PM Hitesh Juneja <hitesh93@gmail.com> wrote:
_ Hi Michael,
_ As per our phone conversation, I have attached all the information I compiled originally for our lawsuit and
any updates since.

_ [hope this helps!

_ Sincerely,
Hitesh Juneja

_ On Tue, Oct 9, 2018 at 3:23 PM Amakor, Michael O. <mamakor@cftc.gov> wrote:
Dear Mr. Junega,

Please find attached a Subpoena and two related documents from the U.S. Commodity Futures Trading
Commission’s (“CFTC”) Division of Enforcement in the matter of David G. Saffron and David Kagel.

Should you have any questions please contact me, thank you.

Sincerely,

 

 

ichael O. Amakor

Futures Trading Investigator

Division of Enforcement, U.S. Commodity Futures Trading Commission

1155 21" Street, NW |Washington, DC 20581 | Tel: 202.418.5553 | Fax 202.418.5124

The previous message is a private U.S. Government communication. This message and all attachments are a
private communication sent by a Federal Irivestigator and may be confidential or protected by privilege. If

 

SDKD-Hitesh-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 81 of 101

| you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution or use of
| the information contained in or attached to this message is strictly prohibited. Please notify the sender of the
: delivery error by replying to this message, and then delete it from your system.

SDKD-Hitesh-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 82 of 101.

Original Information shared with our attorney:

Nathan will be providing you with complete timelines. | am including my experience
here:

January ist and 2nd | received calls from Nathan and Dion informing me that they were
in Las Vegas meeting with David Saffron who had promised them 3 to 1 returns in as
little as 3 days on Bitcoin investments. | was put on call with David who made the
following claims:

- Mr. Saffron was trading and managing a portfolio of over 5000 bitcoin (roughly
$75million)

~ He was using an automated robot/Al/trading software that was able to open and close
positions automatically and net him a 5 to 8 times return on the trades.

- He required more funds to be able to scale up his trading.

- He had 1000 BTC (about $15m) in a private escrow that David Kagel (his attorney)
had access to. In case he was unable to provide the promised returns within the
provided timeframe, Mr. Kagel would access the escrow to pay out to the investor.

The letter shared with me for this purpase is here ->
https://drive.google.com/open?id=0B73W4ajUYPFEMmxRTjk4dmZGYUo4NDZTCWFpS
FJiLXFUazVF

On January 3rd, | received text from Nathan confirming that he had done a 10btc
investment ($150,000) and received 30btc ($450,000) payment in a 24 hour period. |
was told the source of this increase was the cutting edge software trading that David
Saffron was utilizing.”

On January 4th | flew out to Vegas to meet David Saffron and his group. We had a
preliminary meeting where he re-stated the points he made over the phone (noted
above). At this point he invited us (Nathan, Dion, and 1) to his room so he could share
more evidence of returns.

He showed a few screenshots of returns to other clients. He said he had open positions
available that would mature on Sunday and would provide a 3 to 1 retum, failing which
the escrow would cover this investment, and excused himself to attend some phone
calls. Based on Nathans' experience and the information presented | personally had my
business partner send in 20btc with the expectation of 60 BTC return on the following
sunday, 3 days later.

On Sunday, David Saffron got on a phone call with me and suggested that | invest
additional funds and that | snouid expect to receive 6GObtc in a few hours. He put me on
call with David Kagel and had him confirm again that he indeed had an escrow and also
sent me the attached letter. | promised further investment after the first return was done.

Over the course of the next 20 days David Saffron made tens of excuses including
demonstrably false statements (such as claiming he sent the funds to Nathan, that it
was stuck in the banking channels and so on). He further apologized for the delay and
promised to increase the return to 65btc, then 70 btc, and eventually 130btc with the

SDKD-Hitesh-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 83 of 101

promise to return the funds 21 days from initial investment (January 25-26). He claimed
that his usual cycle was 21 days but in an effort to please Nathan he promised it in 3
days which he was unable to keep.

During this time he continued to push for more investments, which | continued to
promise only on delivery of the initial deal.

On January 13th, | spoke with David Kagel and asked him to release the funds from the
escrow. Mr. Kagel promised to do so. A few hours later, | asked again for a status
update and he claimed to have released the funds to Mr. Saffron after stating he wasn't
in town to do so, and then claiming he had "done what was needed and now David
Saffron will handle things".

Mr. Saffron meanwhile claimed that Mr. Kagel didn't know how to work with Bitcoin
properly and had misled me about releasing the bitcoin. Over the next few days the
same excuses continued and Mr. Saffron stated he was closing additional clients and
would use those funds to “leverage his positions" and would be able to pay me back. As
of today, the same excuses continue. During this time | have been able to research
further into Mr. Saffron and Mr. Kagel's backgrounds and discovered this is typical for
them. | also spoke with other victims not related to Nathan's group who have been put
through the same process and are currently trying to recover their funds.

Nathan will be able to furnish more complete timelines including his experience, audio
and video recordings of David Saffron making such claims and trying to close clients.
Information from Nathan:

Here is an audio recording of the initial meeting | had with David Saffron at his hotel
room at the Cosmopolitan hotel in Las Vegas on January 2nd at 3:04pm:

httos://drive.google.com/open?id=1DnbwVqgR9AofVcySHUNnRYC f8sGAQ7ohO

This is a timeline of the audio recording

 

Timeline -Event

0:00 - 0:55 : His Pitch /
0:55 - 3:10 Sob Story (also part of pitch)
3:10 - 3:25 Explain why he needs us

 

 

 

 

3:25 - 4:00 :Explains our compensation
4:00 - 4:50 Pitch
4:50 - 5:05 : Testimonials

 

 

 

 

 

 

SDKD-Hitesh-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 84 of 101

 

5:05 - 5:15 | Saffrons created Genesis Mining (USI Tech)

 

5:15 - 5:30 Saffron created USI Tech's renewable energy technology

 

5:40 - 6:00 :Saffrons an inventor

 

6:00 - 7:00 Saffron wants other to rise with him
7:00 - 7:10: Saffrons client list (Evan Ahem, Mark Cuban, Maloof
7:10 - 8:00 :How to get started

 

 

 

 

 

 

Over the next 5 days, Bitcoin was given to David Saffron daily as:shown in this
spreadsheet:

httos://drive.google.com/open?id=1OgC liipMvHh5-o0ThukiAatsS GdXFrP2

On the 11th of January Saffron allowed me to record video of his "trading bot":

httos://drive.google.com/open?id=1meOLkCiW1 YmFEBZolyNiwR3asA5kLyRJh

Updates Since the above:

David created and launched bitm8.io, then theomicrontrust.com, which was renamed to
circlesociety.com over a course of 5 months. | kept in touch with him and continued to
request that he pay out what is owed to us. At this point David stated that he would be
able to pay us should | promise to get him more investment in his websites. He finally
paid a portion of what he owed (100btc) to us with the condition that we reinvest a
portion on his new site or get more investors.

Being unwilling to publicize of promote David at all, we simply reinvested a portion
under various pseudonyms which is now stuck in his website pending release. From the
conversations with other investors like Rodney Burton, they have still not been paid by
David and various excuses have been implemented.

SDKD-Hitesh-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 85 of 101

KAGELLAW -
| A Professional Cerporation. PD 18

1901 Century Park East, Suite 1201 i
| TELEPHONE: (310) 860.9975 Dy
. |E-MAIL: dkagel@earth! inka fet

  

 

january 7, 2018 oe

   
  
   
   

 

 

litesh juneja

 

Corp, LLC

crop Case Mote ene nae

 

 

aut Jad other forms of cryptoburrency with Mr. ue
jc investing on your behalf. He has agreed to Le
to you together with a profit. In order to assure

e returned in the event that Mr. Saffronisunable
ar r unwitling to do 80 he has deposited at least one thousand bitcoinina |
wallet to which he hasjgiven us access. He has agreed to at all times iy
in paintain the depos the wallet and give this firm unrestricted access iy
if  repeived the return of your, deposit from Mr. Saffron
¥s' notice to him with a copy to us, upon five
us we will return your depos! it from the

 

 

 

     
     
 
  
 
 
      

all written communication between you and Mr. -

' ou apree to copy)
ub of the contents of all verbal commenications

pffron and to advise

  

ery truly yours.

Kagel Law, a Profssioya al Corporation

 

 

 

 

 

SDKD-Hitesh-0000000006
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 86 of 101

Exhibit 19 - Materials Produced by Participant 5
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 87 of 101

 

Message

From: Kameron Pollock [kameron.pollock7 @gmail.com]

Sent: 10/10/2018 4:35:28 PM ‘

To: Amakor, Michael 0. [/o=CFTC/ou=Washington, DC/en=Recipients/cn=mamakor]
Subject: Re: Subpoena from the CFTC

Attachments: Screen Shot 2018-10-10 at 1.33.23 PM.png

Thank you Michael,

Here are my answers

1. All communications with David Saffron;

None

2. All communications with David Kagel;

None

3. All video or audio recordings of David Saffron;

None

4. All video or audio recordings of David Kagel;

None

5. All documents relating to any investment with David Saffron;
None

6. All documents relating to any potential investment with David Saffron:
None

7. Account statements relating to any investment with David Saffron;
None

8. Bank records relating to any investment with David Saffron;

None

9. Marketing materials relating to any investment with David Saffron;
None _

10. All documents relating to Bitcoins provided to David Saffron.

Here is a screenshot of the bitcoin I sent to Nathan Van Tuyl. (provided Below)

SDKD-Pollock-0000000002
 

Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 88 of 101

Thank you Michael,

Kameron Pollock

On Wed, Oct 10, 2018 at 1:15 PM Amakor, Michael O. <mamakor@cftc.go0v> wrote:

Dear Mr. Pollock,

As discussed please fill in your responses along with your experiences for each of the elements:

Documents To Be Produced Pursuant To Subpoena

For the subpoena period, please produce the following documents and communications:

1. All communications with David Saffron;
2. All communications with David Kagel;
3. All video or audio recordings of David Saffron;
4. All video or audio recordings of David Kagel;
5. All documents relating to any investment with David Saffron;
6. All documents relating to any potential investment with David Saffron;
7. Account statements relating to any investment with David Saffron;
8. Bank records relating to any investment with David Saffron;
9. Marketing materials relating to any investment with David Saffron;

10. All documents relating to Bitcoins provided to David Saffron.

Sincerely

SDKD-Pollock-0000000002
 

Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 89 of 101

Michael

 

From: Amakor, Michael 0.

Sent: Wednesday, October 10, 2018 10:14 AM
To: ‘Kam'

Subject: RE: Subpoena from the CFTC

Kam, please call me at 202-418-5553

 

From: Kam [mailto:kameron.pollock7@qmail.com]
Sent: Tuesday, October 09, 2018 10:21 PM

To: Amakor, Michael O.
Subject: Re: Subpoena from the CFTC

Hi I am very confused? Can you please explain what this is?

Thank you

Kameron Pollock

Sent from my iPhone

On Oct 9, 2018, at 1:17 PM, Amakor, Michael O. <mamakor@CFTC.gov> wrote:
Dear Mr. Pollock,
Please find attached a Subpoena and two related documents from the U.S. Commodity Futures
Trading Commission’s (“CFTC”) Division of Enforcement in the matter of David G. Saffron
and David Kagel.

Should you have any questions please contact me, thank you.

Sincerely,

SDKD-Pollock-0000000002
 

Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 90 of 101

<image002.jpg>Michael O. Amakor
Futures Trading Investigator
Division of Enforcement, U.S. Commodity Futures Trading Commission

1155 21* Street, NW |Washington, DC 20581 | Tel: 202.418.5553 | Fax
202.418.5124

The previous message is a private U.S. Government communication. This message and all
attachments are a private communication sent by a Federal Investigator and may be confidential
or protected by privilege. If you are not the intended recipient, you are hereby notified that any
disclosure, copying, distribution or use of the information contained in or attached to this
message is strictly prohibited. Please notify the sender of the delivery error by replying to this
message, and then delete it from your system.

<Subpoena to Kameron Pollock.pdf>
<CFTC Subpoena Statement.pdf>

<CFTC Data Delivery Standards. pdf>

SDKD-Pollock-0000000002
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 91 of 101

 

SDKD-Pollock-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 92 of 101

Exhibit 20 - Materials Produced by Participant 7
Gase 2:

Nathan Van-Tuy!
N

NVanthuyl@gmail

19-cv-01697-

words

om

KAGEL LAW
A Professional Corporati

TELEPHONE: (310) 860-99

January 8, 2018

 

 

 

 

Dear Mr.

 

 

This firm acts as

   

 

 

Saffron which he

 

 

‘ol
au

 

 

 
  
  

fou agree to copy

2
3

Very tru ly yours,

Van-Tuyl;

 

counsel to David Saffron, We
ve depositing bitcoin

will

return your investme:
that your deposit will
or unwilling to do so }
wallet to which he has
maintain the deposit i
po it. If you have not re
owing ten business

: us on all written communica
saffron and to advise 1
between the two of you.

and other forms of crypt
be investing on your be

e has deposited at least
given us access. He has

nal Corporation

 

 

 

“soopananapnanaonaancassosaspn sano pa AR INIA AEISDOOEESAEA MIDS SDDOD

Kagel wy, a Professio
David L.. Kagel |

 

 

JAD-DJA Document 5-4) Filed 09/30/19 Page 93 of

  

B01 Century Park East, Suite 1201
Los Angeles, CA 90067

     

 

 
 
  
  

urrency with Mr.

eposit from the

tion between you and Mr. _
s of the contents of all verbal communications

 

 

nderstand that you w

f. He has agreed to

at fo you together with a profit. In order to assu
be returned in the event that Mr. Saffron is unable
é thousand bitcoin ina
reed to at all times :
n the wallet and give thig firm unrestricted access
ceived the return of your deposit from Mr. Saffron
days’ notice to him with :
siness days’ notice to us we will return your
aforementioned wallet.

copy to us, upon five

p=
GC
Rk

 

ill

re

 

 

 

 

 

 

 

SDKD-Tuyl-0000000006
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 94 of 101

   

1/2/18

Rodney

Nathan

 

1/8/18

 

1/3/18

Nathan

1/5/18

 

eee AEB
1/4/18

Hitesh

 

 

1/4/18

Kam

1718

 

1 Nathan

Nathan

MING

1477/18

 

1/5/18

Rodney

Nathan

1/8/18

 

1/5/18

Jamison

Rodney

1/8/18

 

1/6/18

Dee W

Rodney

1/9/18

 

1/6/18

Tavon

1/9/18

 

 

1/6/18

 

Frank

 

 

 

 

 

 

 

 

 

 

 

 

 

1/9/18

 

 

 

 

 

 

 

 

SDKD-Tuyl-0000000007
19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 95 of 101

Case 2

 

 

Tue

Sat
_aid=Bitcainkea..

 

 

sAgt ERE Ae

1057 $

 

 

David Saffron

1 mutual friend: Frank Calabro Jr.

hv:

Lives iy Los Avy

     
  

hae {4k

BS Lak

 

‘4

ARM T7TH, INZTAM

RTS er,

 

 

 

“4

ma
$B

 

 

 

A "
sf REIMA Crees

David Saffron

 

 

 

   

RPO AS
ae,

Yea day yas 6
SOG REA

Taste roe bay sey Sf
PORES RAT ABT

Reta eel fSeo
seta,

 

 

FRAG BRM

a

 

 
 

 

SDKD-Tuyl-0000000008
19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 96 of 101

Case 2

 

y Burton, ... Weed
HTVreporis/da..

 

 

 

 

 

lyivtten ELSE]
Ande HOH

i

 

 

went BS aod (8 ee:

 

new small file demos

JAN 18TH, U:34PM

   

i] aueryone,

This ie bow this works

 

‘You send me a oinionen of 8 BAC and werk
dole ft ond send & beck in 14 days.

 

S0O%, alter 7 days + 100%, alter $4 days «
20)

See

 

H you would Uke to oarticinete with lose thas
BTC, teem we wilhs others

  

We only accept PULL Ey
BTot

(No fractions of a

Please cantirm with me vie ted onoe you have
od with vour BTC release.

  

 
 

David Saffron

 

 

 

 

Options

() Sears

& Edit!

ey Char

a? Char
a Notif

 

‘Tee Sega? pce aonsneee, Saws ta
sxbdorng te vontion fs Renae,
Tans a Bie Sey SEBEE oer tt
PRPARS WIS SECta IT EN IONE
de seNFoMIS Ewa view bee os
pom.

PAG BI

 

 

SDKD-Tuyl-0000000009
19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 97 of 101

Case 2

 

 

 

  

Her was sent on. qp

Tee
Sur
avery friave...
Suit
nithewilidifecks...

 

 

 

 

David Saffron

BTC}

Please confiem with me vin teat anos you haere
sont BTC and Mi eespond with your OTE
aates.

 

The day of your seleasa, £8 ask for your BTC
edidress to confine & be correct,

ar Groups ©

 

sent BTC and FH respond with your BTC release
dates.

The day of your wlease, fi ask for your BIC
address to conlirm it is correct,

 

‘Faoxt me for ery BTC address te pet sterted.

Provide your name arul how much BTC you want
29 send and fi call you back as soon as
possible.

FE -BG OSES

 

Remove this

JAN TSTH, 11890R84

 

Dar

 

Options

C4 Search
@ Edit Ni
eS Chang:
WO Chang
A Notific.

Faceboak Pr

httes:/facek

 
 

Shared Phot

 

Tre dase pro 'eecgoene, PR ae Bie pre
ROARS tn YOPBICR ITI.

Tans 9 foe iy S51 hide DD EH ans

FoR Re Yr Oaks ROG SGOT
Bo PAT td BLA a6 TINE AL EBCAIAT
seseaseee.

PAS. BES

 

SDKD-Tuyl-0000000010
 

19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 98 of 101

$2
%

Case 2

ney Burton, ... Wee

 

Sat

Fr

 

“Newsgron a

The day of your eelease, (tl ask fer your BTC
acideess to confine # ig cerrect.

Taxt me for my BTC ederese to got started,

Provitie your nani areal how much BTC you want
to gead and (i call yau back as soon ac

posible,
F18-818-BS86

 

 

 

Remove this

 

 

 

David Saffron

 

dD:
Ontiors
© Searc
@. Edith

@® Chan
JAN TSTH, 71:4RPM oN ‘

10 Chan
A Notifi

 

JAM 24TH, 12:28PM Facebook F

hitos://face

JAM 267TH, SOSPM

   

JAN 28TH, 1NSGOM See emer

‘Vee stair of ieee PR BORR LS 606 te
RELATOR 1 RHO

          

Pant ten fe oe OPE BERS Hy GAT
Poessete genar meseer wat vornicgh &
SASS Be A en BOL ID 1D
Dyk

PEAS HERE

SDKD-Tuyl-000000001 1
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 99 of 101

 

 

pei se errno nearer

   

David it has been a few weeks, let's”
connect soon. Your Dad said you
were in rough shape but now doing
better. Looking forward to hearing
about our results. When is the next
meeting? Things are looking up.

Sorry who is this ???
My phone blanked

 

 

The biggest producer on the planet!

 

Music or film

 

 

   

Type a message...

[- = 5 ¢

SDKD-Tuyl-0000000012
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 100 of 101

 

Affiliate marketing. #1 man in the
world in 7 companies simotaniosly

 

 

Oh yes ok

I'm doing better

I'm currently in Boston for meetings
Nyc tomorrow

EEE

en

&

Your gonna have to remind me how
many coins owed if any

My phone and computer where
stolen

 

hint dirnet mnt than annersint

 

Type a message...

 

- G <

SDKD-Tuyl-0000000013
Case 2:19-cv-01697-JAD-DJA Document 5-4 Filed 09/30/19 Page 101 of 101

 

Just direct me to the account
manager. | want to check my
balance and submit a withdraw _
request. | am negotiating a 15 acre
land deal in North Carolina. Need
some funds.

 

Pee A IS es “es
wawssoe sana owners SIRE RY UNH, 1 BLEED UR OPO

ag been. nonresponsive te our cients? attempts te contact him. 1

Saffton promised i pay the investors back. Moreover, throw
nade to Mr. Bagel seeking io relum the investors’ depos
, Ht now appears that Mr. Bagel seems in be back-nedaling on wt
‘Splocerronsy wallet.

we, please let this letter serve as our clients’ ten business day n
8 Of bitcoin or exypiocurency in Mr. Saftion's Bot lavestment
ster is being sent to both David Saffron and David Kagel pursy
LOTS letter.

 

wally, the following investors are reqpiesting the robana of the b
the time period of January 2, 2018 through January 6, 2018:

ial set of investors demanding a retwn of the above desesthed ig

Radney Burton 50.8 Bitcoing
Prank E. Calabro Jr. $6.0 Buovins
Hitech Junega 20.0 Bitooins
Michzel Jamison Palmer $0.0 Bitcoins
Kameron Pollock 235 Biteains
Nathan Van Tuy! 28.4 Biteaing
Dee Washinaton 5.0 Biteoie,
Eddie Wilde LO Bitecin

 

For a total of 206.5 Biteoins deposited and not returned.

strom Mr. Kagel in bis January 7, 2018 letter to our client inves
Savid Saffion] hag agreed to at all times maintain the deposit in

rive this Gem unrestricted access to 4. If you have not received 7
ur deposit from fdr CoP er " " “~ainess dave? notice

  

Apparently there's a lawyer involve
for you on the claimit's 50 coin |
I | hava all af tha ONK FB anina ta him

   

 

“ lrype @ message...

-_ - 5 &

SDKD-Tuyl-0000000014
